 

 

EXHIBIT 10.1

Execution Version

$800,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 28, 2014

by and among

ATLAS PIPELINE PARTNERS, L.P.,

as Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent,

Swingline Lender and Issuing Bank

BANK OF AMERICA, N.A.,

CITIBANK, N.A. AND

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents

ROYAL BANK OF CANADA,

as Documentation Agent

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No. ARTICLE I DEFINITIONS Section 1.1   Definitions      2
Section 1.2   Other Definitions and Provisions    35 Section 1.3   Accounting
Terms    36 Section 1.4   UCC Terms    37 Section 1.5   Rounding    37
Section 1.6   References to Agreement and Laws    37 Section 1.7   Times of Day
   37 Section 1.8   Letter of Credit Amounts    37 Section 1.9   Effect of this
Agreement on the Existing Credit Agreement and the Other Existing Loan Documents
   37 ARTICLE II REVOLVING CREDIT FACILITY Section 2.1   Revolving Credit Loans
   38 Section 2.2   Swingline Loans    38 Section 2.3   Procedure for Advances
of Revolving Credit Loans and Swingline Loans    40 Section 2.4   Repayment and
Prepayment of Revolving Credit and Swingline Loans    41 Section 2.5   Permanent
Reduction of the Revolving Credit Commitment    42 Section 2.6   Mandatory
Prepayments    43 Section 2.7   Termination of Revolver Facility    44 ARTICLE
III LETTER OF CREDIT FACILITY Section 3.1   L/C Commitment    44 Section 3.2  
Procedure for Issuance of Letters of Credit    45 Section 3.3   Commissions and
Other Charges    46 Section 3.4   L/C Participations    46 Section 3.5  
Reimbursement Obligation of the Borrower    47 Section 3.6   Obligations
Absolute    48 Section 3.7   Effect of Letter of Credit Agreement    48 ARTICLE
IV GENERAL LOAN PROVISIONS Section 4.1   Interest    49 Section 4.2   Notice and
Manner of Conversion or Continuation of Loans    50 Section 4.3   Fees    51
Section 4.4   Manner of Payment    51 Section 4.5   Evidence of Indebtedness   
53

 

i



--------------------------------------------------------------------------------

Section 4.6   Adjustments    54 Section 4.7   Obligations of Lenders    54
Section 4.8   Changed Circumstances    55 Section 4.9   Indemnity    56 Section
4.10   Increased Costs    56 Section 4.11   Taxes    58 Section 4.12  
Mitigation Obligations; Replacement of Lenders    61 Section 4.13   Security   
63 Section 4.14   Incremental Loans    63 ARTICLE V CONDITIONS OF CLOSING AND
BORROWING Section 5.1   Conditions to Closing and Initial Extensions of Credit
   66 Section 5.2   Conditions to All Extensions of Credit    70 ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES Section 6.1   Corporate
Existence    71 Section 6.2   Ownership    71 Section 6.3   Authority    71
Section 6.4   No Breach    72 Section 6.5   Approvals    72 Section 6.6  
Compliance with Laws    72 Section 6.7   Tax Returns and Payments    72 Section
6.8   Intellectual Property Matters    73 Section 6.9   Environmental Matters   
73 Section 6.10   Employee Benefit Matters    74 Section 6.11   Margin Stock   
75 Section 6.12   Government Regulation    75 Section 6.13   Compliance with
Material Agreements    75 Section 6.14   Financial Statements    76 Section 6.15
  No Material Adverse Change    76 Section 6.16   Solvency    76 Section 6.17  
Titles to Properties and Liens    77 Section 6.18   Insurance    77 Section 6.19
  [Intentionally Omitted]    77 Section 6.20   Litigation    77 Section 6.21  
OFAC; Anti-Corruption Laws; and Sanctions    78 Section 6.22   Investment
Bankers’ and Similar Fees    78 Section 6.23   Location of Business and Offices
   78 Section 6.24   Relationship of Credit Parties    78 Section 6.25  
Security Documents    78 Section 6.26   Disclosure    78

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    AFFIRMATIVE COVENANTS    Section 7.1   Reporting Requirements   
  79    Section 7.2   Litigation      82    Section 7.3   Maintenance, Etc     
82    Section 7.4   Environmental Matters      84    Section 7.5   Further
Assurances      85    Section 7.6   Title Curative      85    Section 7.7  
Additional Collateral      85    Section 7.8   Corporate Identity      87   
Section 7.9   ERISA Information and Compliance      88    Section 7.10  
[Intentionally Omitted]      88    Section 7.11   Additional Guarantees and
Security Documents      88    Section 7.12   Payment and Performance of
Obligations      89    Section 7.13   Compliance with Laws and Approvals      89
   Section 7.14   Use of Proceeds      90    Section 7.15   Designation of
Unrestricted Entities      90    Section 7.16   Commodity Exchange Act Keepwell
Provisions      90    ARTICLE VIII    FINANCIAL COVENANTS    Section 8.1  
Consolidated Funded Debt Ratio      91    Section 8.2   Consolidated Senior
Secured Funded Debt Ratio      91    Section 8.3   Interest Coverage Ratio     
91    ARTICLE IX    NEGATIVE COVENANTS    Section 9.1   Limitations on
Indebtedness      92    Section 9.2   Limitations on Liens      94   
Section 9.3   Limitations on Investments      98    Section 9.4   Limitations on
Fundamental Changes      100    Section 9.5   Limitations on Asset Dispositions
     102    Section 9.6   Limitations on Restricted Payments      104   
Section 9.7   Transactions with Affiliates      106    Section 9.8   Certain
Accounting Changes; Organizational Documents      106    Section 9.9  
Limitation on Payments and Modifications of Certain Indebtedness      106   
Section 9.10   No Further Negative Pledges; Restrictive Agreements      107   
Section 9.11   Nature of Business      109    Section 9.12   Sale Leasebacks   
  109    Section 9.13   Disposal of Subsidiary Interests      110   
Section 9.14   Sanctions and Anti-Corruption Laws      110    Section 9.15  
Hedging Agreements      110   

 

iii



--------------------------------------------------------------------------------

ARTICLE X DEFAULT AND REMEDIES Section 10.1   Events of Default    110 Section
10.2   Remedies    113 Section 10.3   Rights and Remedies Cumulative;
Non-Waiver; etc    114 Section 10.4   Crediting of Payments and Proceeds    114
Section 10.5   Administrative Agent May File Proofs of Claim    115 ARTICLE XI
THE ADMINISTRATIVE AGENT Section 11.1   Appointment and Authority    116 Section
11.2   Rights as a Lender    117 Section 11.3   Exculpatory Provisions    117
Section 11.4   Reliance by the Administrative Agent    118 Section 11.5  
Delegation of Duties    118 Section 11.6   Resignation of Administrative Agent
   118 Section 11.7   Non-Reliance on Administrative Agent and Other Lenders   
119 Section 11.8   Collateral and Guaranty Matters    119 Section 11.9   Release
of Liens and Guarantees of Subsidiaries    120 Section 11.10   Specified
Obligations    121 ARTICLE XII MISCELLANEOUS Section 12.1   Notices    121
Section 12.2   Amendments, Waivers and Consents    123 Section 12.3   Expenses;
Indemnity    125 Section 12.4   Right of Set Off    128 Section 12.5   Governing
Law; Jurisdiction, Etc    128 Section 12.6   Waiver of Jury Trial    129 Section
12.7   Reversal of Payments    130 Section 12.8   Injunctive Relief; Punitive
Damages    130 Section 12.9   Accounting Matters    130 Section 12.10  
Successors and Assigns; Participations    130 Section 12.11   Confidentiality   
134 Section 12.12   Performance of Duties    135 Section 12.13   All Powers
Coupled with Interest    135 Section 12.14   Survival    136 Section 12.15  
Titles and Captions    136 Section 12.16   Severability of Provisions    136
Section 12.17   Counterparts; Integration; Effectiveness; Electronic Execution
   136 Section 12.18   Term of Agreement    137 Section 12.19   USA Patriot Act
   137 Section 12.20   True-Up Loans    137 Section 12.21   Exiting Lender   
138

 

iv



--------------------------------------------------------------------------------

ANNEXES

 

Annex I    —    Revolving Credit Commitments

EXHIBITS

 

Exhibit A-1

   —    Form of Revolving Credit Note

Exhibit A-2

   —    Form of Swingline Note

Exhibit B

   —    Form of Notice of Borrowing

Exhibit C

   —    Form of Notice of Account Designation

Exhibit D

   —    Form of Notice of Prepayment

Exhibit E

   —    Form of Notice of Conversion/Continuation

Exhibit F

   —    Form of Officer’s Compliance Certificate

Exhibit G

   —    Form of Assignment and Assumption

Exhibit H

   —    Form of Guaranty Agreement Exhibit I-1    —    Form of U.S. Tax
Compliance Certificate (Foreign Lenders; not partnerships) Exhibit I-2    —   
Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)
Exhibit I-3    —    Form of U.S. Tax Compliance Certificate (Foreign
Participants; partnerships) Exhibit I-4    —    Form of U.S. Tax Compliance
Certificate (Foreign Lenders; partnerships)

SCHEDULES

 

Schedule 1.1    —    Existing Letters of Credit Schedule 5.1(b)(iv)    —   
Local Counsels Schedule 6.1    —    Jurisdictions of Organization and
Qualification Schedule 6.2    —    Subsidiaries, Capitalization and Ownership
Schedule 6.10    —    Employee Benefit Matters Schedule 6.18    —    Insurance
Schedule 6.23    —    Each Credit Party’s Principal Place of Business and Chief
Executive Office Schedule 9.1    —    Existing Indebtedness Schedule 9.2    —   
Existing Liens Schedule 9.3    —    Existing Investments Schedule 9.7    —   
Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, is entered into as of
August 28, 2014, by and among ATLAS PIPELINE PARTNERS, L.P., a Delaware limited
partnership (“Borrower”), the guarantors party hereto, the lenders who are party
to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof (collectively with the lenders party hereto, the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders and as Collateral Agent for
the Secured Parties.

RECITALS

The Borrower, various lenders and Wells Fargo Bank, National Association
(successor by merger to Wachovia Bank, National Association), as Administrative
Agent for such Lenders, are parties to that certain Existing Credit Agreement
pursuant to which the Lenders extended credit to the Borrower in the form of
revolving credit loans.

The Borrower, the Lenders and the Administrative Agent have agreed that the
Existing Credit Agreement be amended and restated in its entirety.

The Obligations (as defined in the Existing Credit Agreement) of the Borrower
and the other Credit Parties (as defined in the Existing Credit Agreement) and
the Security Documents (as defined in the Existing Credit Agreement, such
Security Documents are hereinafter referred to as the “Existing Security
Documents”) are secured by certain Collateral (as defined in the Existing Credit
Agreement, such Collateral is hereinafter referred to as the “Existing
Collateral”) and are guaranteed or supported or otherwise benefited by the
Existing Security Documents.

The parties hereto intend that (a) the Obligations of the Borrower and the other
Credit Parties under the Existing Credit Agreement and other Loan Documents (as
defined in the Existing Credit Agreement) (the “Existing Obligations” and such
other Loan Documents are hereinafter referred to as the “Existing Loan
Documents”) that remain unpaid and outstanding as of the date of this Agreement
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents (as defined below), (b) any Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement as of
the date of this Agreement (the “Existing Letters of Credit”) shall be Letters
of Credit under and as defined herein and (c) the Existing Collateral and the
Existing Loan Documents shall continue to secure, guarantee, support and
otherwise benefit the Existing Obligations and the Obligations of the Borrower
and the other Credit Parties under this Agreement and the other Loan Documents.

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend the Credit Facility
to the Borrower on the terms and conditions of this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree to amend and restate the Existing Credit Agreement in its entirety as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition Period” means a period elected by the Borrower commencing with the
last day of the fiscal quarter in which any acquisition permitted under
Section 9.3(f) with a purchase price in excess of $50,000,000 is consummated and
ending on the earlier of (a) the last day of the third fiscal quarter following
the fiscal quarter during which the relevant acquisition was consummated and
(b) the date selected by the Borrower in its election to terminate such
Acquisition Period; provided that (i) any election by the Borrower to commence
or terminate any Acquisition Period must be made by delivering written notice
thereof to the Administrative Agent on or prior to, (x) in the case of any
election to commence an Acquisition Period, the last day of the fiscal quarter
in which the relevant acquisition is consummated, or (y) in the case of any
election to terminate an Acquisition Period, the last day of the fiscal quarter
that would otherwise have been included in such Acquisition Period, (ii) once
any Acquisition Period is in effect, the next Acquisition Period may not
commence until the termination of such Acquisition Period then in effect, and
(iii) the Borrower may not elect to have an Acquisition Period terminate prior
to the last day of the third fiscal quarter following the fiscal quarter during
which such relevant acquisition was consummated unless the (A) ratio of
(1) Consolidated Funded Debt of the Borrower on such date to (2) Consolidated
EBITDA of the Borrower for the most recent period of four (4) consecutive fiscal
quarters for which financial statements are available does not exceed 5.25 to
1.00, and (B) no Default shall have occurred and be continuing.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means (a) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (b) any director
or officer of such first Person or of any Person referred to in clause (a) above
and (c) if any Person in clause (a)

 

2



--------------------------------------------------------------------------------

above is an individual, any member of the immediate family (including parents,
spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. For purposes of
this definition, any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person.

“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Anadarko JVs” means Atlas Pipeline Midcontinent WestOk, LLC, a Delaware limited
liability company, and Atlas Pipeline Midcontinent WestTex, LLC, a Delaware
limited liability company.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

“APL Operating” means Atlas Pipeline Operating Partnership, L.P., a Delaware
limited partnership.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means, for any day, with respect to any LIBOR Rate Loan or
Base Rate Loan, or with respect to the Commitment Fee Rate, as the case may be,
the applicable per annum percentage set forth in the table below, based on the
Consolidated Funded Debt Ratio as in effect from time to time:

 

Pricing Level

  

Consolidated
Funded Debt Ratio

   LIBOR Rate
Loans +     Base Rate
Loans +     Commitment
Fee Rate   I    Less than 3.25 to 1.00      1.75 %      0.75 %      0.300 %  II
   Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00      2.00
%      1.00 %      0.375 %  III    Greater than or equal to 3.75 to 1.00, but
less than 4.25 to 1.00      2.25 %      1.25 %      0.375 %  IV    Greater than
or equal to 4.25 to 1.00, but less than 4.75 to 1.00      2.50 %      1.50 %   
  0.500 %  V    Greater than or equal to 4.75 to 1.00      2.75 %      1.75 %   
  0.500 % 

 

3



--------------------------------------------------------------------------------

The Applicable Margin in respect of Incremental Term Loans shall be the
applicable percentages per annum provided pursuant to the Incremental Facility
Amendment.

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) by which the Borrower is required to provide an
Officer’s Compliance Certificate pursuant to Section 7.1(i) for the most
recently ended fiscal quarter of the Borrower; provided that (a) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by
Section 7.1(i) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level V until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Funded Debt
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding such Calculation Date, (b) for all time periods prior to the
Closing Date, the Applicable Margin shall be calculated as set forth in the
definition of “Applicable Margin” contained in the Existing Credit Agreement and
(c) for the period from and including the Closing Date until the date that the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 7.1(i) for the fiscal quarter of the Borrower ending September 30, 2014,
the Applicable Margin shall be based on Pricing Level IV. The Applicable Margin
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any Financial Statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) the Borrower shall promptly deliver to the Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (y) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Funded Debt
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrower shall retroactively be obligated to pay
to the Administrative Agent the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 4.4. Notwithstanding the foregoing, so long as an Event of Default under
Section 10.1(h) or (i) has not occurred with respect to Borrower, then such
shortfall shall be due and payable within 5 Business Days after the
determination described above. Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 4.1(c) and 10.2
nor any of their other rights under this Agreement.

 

4



--------------------------------------------------------------------------------

“Applicable Period” has the meaning assigned thereto in the definition of
“Applicable Margin.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole lead book manager, and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Consolidated Subsidiary thereof whether by sale, lease, transfer or
otherwise, other than the sale transfer, or other disposition (or series of
related sales, transfers or related dispositions) of property of such Person
having a fair market value of less than $5,000,000. The term “Asset Disposition”
shall not include (a) any Equity Issuance, (b) the disposition of assets to a
Subsidiary of the Borrower the consideration for which consists of Capital Stock
of such Subsidiary or (c) inventory sold, transferred or otherwise disposed of
in the ordinary course of business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

“Atlas Energy” means Atlas Energy, L.P., a Delaware limited partnership.

“Available Cash” means, as at any date of determination, the total amount
classified as cash and Cash Equivalents on a consolidated balance sheet of the
Borrower and the Guarantors in accordance with GAAP less amounts classified as
restricted cash.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any other Credit Party.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50% and (c) the LIBOR
Rate plus 1%; each change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the Federal Funds Rate or
the LIBOR Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

 

5



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrower Materials” has the meaning assigned thereto in Section 7.1.

“Building” has the meaning assigned to such term in Section 5.1(d).

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Expansion Project” means any project of the Credit Parties (a) that has
or will have Expansion Capital Expenditures attributable thereto in excess of
$20,000,000, (b) for which construction or expansion of such project has
commenced, (c) that is identified in a certificate delivered by the Borrower to
the Administrative Agent not less than 30 days prior to the last day of the
first fiscal quarter (or such lesser period as reasonably acceptable to the
Administrative Agent) for which the Borrower desires to commence inclusion of a
Capital Expansion Project Add-Back related to such project in Consolidated
EBITDA, which certificate includes the Borrower’s Capital Expansion Project
EBITDA Projection for such project and the Borrower’s good faith anticipated
commercial operation date for such project, and (d) for which the Borrower has
provided to the Administrative Agent, at such times as the Administrative Agent
may request, in each case in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, information regarding such
project including, to the extent such information is applicable, updated status
reports summarizing each Capital Expansion Project currently under construction
and covering original anticipated and current projected costs and capital
expenditures (including information on actual costs to date) for such Capital
Expansion Project, the originally anticipated and current projected commercial
operation date, volume commitments to such project, pricing arrangements,
Hedging Agreements relating to such project, the ability of third parties to
perform under any contracts relating to utilization of such project, and any
other aspect of such project as the Administrative Agent may reasonably request
from time to time.

“Capital Expansion Project Add-Back” means, with respect to any period for which
Consolidated EBITDA is calculated, the amount added to Consolidated Net Income
in the calculation of Consolidated EBITDA attributable to a particular Capital
Expansion Project, which amount shall equal, with respect to a particular
Capital Expansion Project for such period:

 

6



--------------------------------------------------------------------------------

(a) prior to the date on which a Capital Expansion Project has achieved
commercial operation (but including the fiscal quarter in which commercial
operation commences), a percentage, based on the then-current completion
percentage of such Capital Expansion Project as of the date of determination, of
the Capital Expansion Project EBITDA Projection for such Capital Expansion
Project (net of any actual Consolidated EBITDA attributable to such Capital
Expansion Project during such period); provided that if the actual commercial
operation date for any Capital Expansion Project does not occur by the scheduled
commercial operation date for such project originally disclosed to the
Administrative Agent by the Borrower, then the foregoing amount shall be
reduced, for quarters ending after such scheduled commercial operation date to
(but excluding) the first full quarter after the actual commercial operation
date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%,
(iv) longer than 270 days but not more than 365 days, 75%, and (v) longer than
365 days, 100%; and

(b) beginning with the first full fiscal quarter following the date on which
commercial operation of a Capital Expansion Project commences, and for the two
immediately succeeding fiscal quarters, the Capital Expansion Project EBITDA
Projection for such Capital Expansion Project (net of any actual Consolidated
EBITDA attributable to such Capital Expansion Project during such period).

“Capital Expansion Project EBITDA Projection” means, with respect to any Capital
Expansion Project, the Borrower’s good faith projection, based on assumptions
believed by it to be reasonable at the time made, of Consolidated EBITDA that
will be attributable to such Capital Expansion Project during the first 12-month
period following commencement of commercial operations of such Capital Expansion
Project, which projection and calculation thereof is reasonably acceptable to
the Administrative Agent.

“Capital Lease” means any lease of any property by the Borrower or any of its
Consolidated Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Equivalents” means, collectively, (a) direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one year from the date of acquisition thereof, (b) commercial paper
maturing no more than one year from the date of creation thereof and currently
having the highest rating obtainable from either S&P or Moody’s,

 

7



--------------------------------------------------------------------------------

(c) certificates of deposit maturing no more than one year from the date of
creation thereof issued by any Lender or any other bank or trust company
incorporated under the laws of the United States having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or “P2” or better by a nationally recognized rating agency, (d) deposits
in money market funds investing exclusively in investments described in
clauses (a), (b) and (c) or (e) time deposits maturing no more than thirty
(30) days from the date of creation thereof with commercial banks or savings
banks or savings and loan associations each having membership either in the FDIC
or the deposits of which are insured by the FDIC and in amounts not exceeding
the maximum amounts of insurance thereunder.

“Centrahoma JV” means Centrahoma Processing LLC, a Delaware limited liability
company.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Control” means (a) except as permitted by clauses (c)(ii), (c)(iii)
and (c)(iv) hereof, any person or group of persons (within the meaning of
Subsection 13(d) or 14(a) of the Exchange Act) shall have acquired subsequent to
the date hereof beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under the Exchange Act) of 35% or more of the Capital
Stock of such Person entitled to vote for members of the board of directors or
equivalent governing body of such Person (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) (provided, however, that the acquisition by the General Partner or
any Affiliate thereof of 35% or more of the partnership interests of the
Borrower shall not constitute a Change in Control); (b) within a period of
twelve (12) consecutive calendar months, individuals who were managing board
members of the General Partner on the first day of such period or persons who
were appointed or nominated by such persons shall cease to constitute a majority
of the managing board members of the General Partner, or (c) the occurrence of
any of the following:

(i) the sale, transfer, lease, conveyance or other disposition (other than by
way of a permitted merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Wholly-Owned Subsidiaries taken as a whole to any “person” (as such term is used
in Section 13(d)(3) of the Exchange Act);

(ii) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or the General Partner unless, in the case of the General Partner, the
General Partner is replaced by an Affiliate of Atlas Energy acceptable to the
Administrative Agent in its reasonable discretion, such acceptance not to be
unreasonably withheld;

(iii) the General Partner ceases to own, directly or indirectly, at least a
majority of the general partner interests of the Borrower or of APL Operating,
or the General Partner ceases to serve as the only general partner of the
Borrower or APL Operating unless, in the case of the General Partner, the
General Partner is replaced by an Affiliate of Atlas Energy acceptable to the
Administrative Agent in its reasonable discretion, such acceptance not to be
unreasonably withheld; or

 

8



--------------------------------------------------------------------------------

(iv) Atlas Energy and/or one or more of its directly or indirectly Wholly-Owned
Subsidiaries or an Affiliate of Atlas Energy acceptable to the Administrative
Agent in its reasonable discretion ceases to own at least a majority of the
membership units of the General Partner.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For the
avoidance of doubt and notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlement, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, are, in each case, deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Agent” means Wells Fargo, in its capacity as Collateral Agent
hereunder, and any successor thereto.

“Commitments” means the Revolving Credit Commitment, the L/C Commitment and the
Swingline Commitment.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Commitment Fee Rate” means the applicable rate per annum as set forth in the
definition of “Applicable Margin” based on the Consolidated Funded Debt Ratio as
in effect from time to time.

 

9



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof), each as
amended from time to time, and any successor statute, rule, regulation or order.

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus, without duplication the following expenses or
charges to the extent deducted from Consolidated Net Income in such period,
(i) interest, income taxes, depreciation, depletion, amortization, non-cash
compensation on long-term incentive plans, extraordinary, unusual or
non-recurring charges relating to premiums or penalties paid to counterparties,
in connection with the breakage, termination or unwinding of Hedging Agreements
to the extent such charges are funded with the Net Cash Proceeds of an Equity
Issuance by the Borrower and other non-cash charges (other than a non-cash
charge resulting from an accrual of a reserve for any cash charge in any future
period) to Consolidated Net Income including non-cash losses resulting from mark
to market accounting of Hedging Agreements, plus without duplication
(ii) premiums associated with Specified Hedging Agreements permitted to be
entered into under this Agreement (the “Hedging Premiums Add-Back”) (in the case
of this clause (ii) to the extent accompanied by reasonable evidence thereof
satisfactory to the Administrative Agent), plus without duplication (iii) all
Capital Expansion Project Add-Backs applicable to such period, plus without
duplication (iv) to the extent not included in Consolidated Net Income, proceeds
of business interruption insurance in an amount representing the earnings for
the applicable period that such proceeds are intended to replace (whether or not
received so long as such Person in good faith expects to receive the same within
the next four fiscal quarters (it being understood that to the extent not
actually received within such fiscal quarters, such proceeds shall be deducted
in calculating Consolidated EBITDA for such fiscal quarters)), minus without
duplication (b) non-cash credits to Consolidated Net Income including non-cash
gains resulting from mark to market accounting of Hedging Agreements; provided
that, (A) the aggregate amount of the Hedging Premiums Add-Back shall not exceed
10% of Unadjusted Consolidated EBITDA for such period and (B) the aggregate
amount of Capital Expansion Project Add-Backs shall not exceed 20% of Unadjusted
Consolidated EBITDA for such period.

Consolidated EBITDA shall exclude any net after-tax gains or losses (less all
fees, expenses and charges) attributable to an Asset Disposition other than in
the ordinary course of business. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis, in a manner reasonably acceptable
to the Administrative Agent, to exclude, as of the first day of any applicable
period, without duplication, the Consolidated EBITDA attributable to (1) to the
extent funded with the Net Cash Proceeds from an Equity Issuance, losses (in an
amount not to exceed the Net Cash Proceeds from such Equity Issuance) resulting
from the termination or unwinding of Hedging Agreements and (2) the after-tax
effect of income (loss) from the early extinguishment of and the interest
payments made on Indebtedness extinguished, in each case, occurring during such
period or subsequent thereto but on or prior to the date of determination of
Consolidated EBITDA.

 

10



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, for any Person and its Consolidated
Subsidiaries, the difference of (a) the sum of the following (without
duplication): (i) all obligations of such Person and its Consolidated
Subsidiaries for borrowed money or evidenced by bonds, debentures, notes or
other similar instruments (including principal, interest, fees and charges
excluding any unamortized premium or discount); (ii) all obligations of such
Person and its Consolidated Subsidiaries (whether contingent or otherwise) in
respect of bankers’ acceptances, letters of credit (excluding contingent
obligations in respect of undrawn letters of credit), surety or other bonds and
similar instruments; (iii) all obligations of such Person and its Consolidated
Subsidiaries to pay the deferred purchase price of Property or services
(excluding (w) any earn out obligation or other contingent consideration or any
purchase price adjustment until such obligation becomes a liability on the
balance sheet (excluding the footnotes thereto) in accordance with GAAP and is
not paid within 10 days after becoming due and payable, (x) any such obligations
incurred under ERISA, (y) accrued expenses and trade accounts payable in the
ordinary course of business (including on an inter-company basis) which are no
more than ninety (90) days past the date of invoice or which are being contested
in good faith by appropriate proceedings and for which adequate reserves under
GAAP have been established, and (z) liabilities associated with customer
prepayments and deposits); (iv) the principal portion of all obligations under
Capital Leases; (v) any Capital Stock of such Person and its Consolidated
Subsidiaries in which such Person has a mandatory obligation to redeem such
stock (other than upon the occurrence of a change of control or asset sale), at
any time prior to the date that is 180 days following the Maturity Date and
(vi) any Guaranty Obligation with respect to obligations described in the
foregoing clauses (i) through (v) hereof; minus (b) the lesser of (i) the amount
of the Credit Parties’ Available Cash and (ii) $15,000,000.

“Consolidated Funded Debt Ratio” means, as of any date of calculation, the ratio
of (a) Consolidated Funded Debt of the Borrower on such date to (b) (i) for
purposes of Article VIII, Consolidated EBITDA of the Borrower for the period of
four (4) consecutive fiscal quarters ending on such date or (ii) for all other
purposes, Consolidated EBITDA of the Borrower for the most recent period of four
(4) consecutive fiscal quarters for which Financial Statements are available.

“Consolidated Interest Expense” means, with respect to such Person and
Consolidated Subsidiaries, for any period, the aggregate cash interest payments
made and required to be made for such Person and its Consolidated Subsidiaries
on a consolidated basis for such period; provided, that (a) Consolidated
Interest Expense shall exclude historical cash interest payments made with
respect to Loans that are prepaid in such period with the Net Cash Proceeds of
an Asset Disposition permitted under Section 9.5(k) and (b) if the Borrower or
any Consolidated Subsidiary shall consummate a Material Acquisition or Material
Disposition during such period, then Consolidated Interest Expense shall be
calculated on a Pro Forma Basis giving effect to any Indebtedness incurred or
repaid in connection with such Material Acquisition or Material Disposition as
if such incurrence or repayment had occurred on the first day of such period.

 

11



--------------------------------------------------------------------------------

“Consolidated Net Income” means with respect to such Person and its Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of such
Person and its Consolidated Subsidiaries after allowances for taxes for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that (a) in calculating Consolidated Net Income of such Person and its
Subsidiaries for any period there shall be excluded from such Consolidated Net
Income (to the extent otherwise included therein) the following: (i) the net
income (or loss) of any other entity other than a Consolidated Subsidiary,
except to the extent of the amount of dividends or distributions actually paid
in such period by such other entity to such Person or to a Consolidated
Subsidiary, as the case may be; (ii) the net income (but not loss) of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Applicable Law applicable to such Consolidated
Subsidiary, or is otherwise restricted or prohibited, (iii) the cumulative
effect of a change in accounting principles and any gains or losses attributable
to writeups or write downs of assets, (iv) any after-tax effect of
extraordinary, non-recurring or unusual items (including gains or losses and all
fees and expenses relating thereto), (v) any net after-tax gains or losses (less
all fees, expenses and charges) attributable to Asset Dispositions, other than
in the ordinary course of business and (vi) any net unrealized gain or loss
(after any offset) resulting in such period from hedging obligations permitted
under this Agreement and any gains or losses on mark-to-market accounting
relating thereto, and (b) if the Borrower or any Consolidated Subsidiary shall
consummate a Material Acquisition or Material Disposition during such period,
then Consolidated Net Income shall be calculated on a Pro Forma Basis giving
effect to such Material Acquisition or Material Disposition as if such Material
Acquisition or Material Disposition had occurred on the first day of such
period.

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (a) all current liabilities reflected in
such balance sheet, and (b) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet.

“Consolidated Senior Secured Funded Debt” means, as at any date of
determination, Consolidated Funded Debt that is not Subordinated Indebtedness
and that is secured by a Lien on any assets of the Borrower or any of its
Subsidiaries.

“Consolidated Senior Secured Funded Debt Ratio” means, as of any date of
calculation, the ratio of (a) Consolidated Senior Secured Funded Debt on such
date to (b) (i) for purposes of Article VIII, Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending on such date or (ii) for all
other purposes, Consolidated EBITDA for the most recent period of four
(4) consecutive fiscal quarters for which Financial Statements are available.

“Consolidated Subsidiary” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP, provided, however, that the Consolidated
Subsidiaries of Borrower shall (a) not include the Unrestricted Entities and
(b) notwithstanding anything to the contrary contained in this Agreement, be
deemed to include (i) each Anadarko JV, (ii) the Centrahoma JV and (iii) each
TexStar JV.

 

12



--------------------------------------------------------------------------------

“Contracts and Records” has the meaning assigned thereto in Section 7.7(d).

“Credit Facility” means, collectively, the Revolver Facility, the Swingline
Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Default” means any of the events specified in Section 10.1 which constitutes an
Event of Default or which with the passage of time, the giving of notice or any
other condition, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swingline Loans required to be funded by it hereunder within three Business
Days of the date required to be funded by it hereunder unless subject to a good
faith dispute, (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless such amount is the subject of a
good faith Dispute, (c) has notified the Borrower, the Administrative Agent or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or under other agreements in which it
commits or is obligated to extend credit, or (d) has become or is insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that no Lender
shall become a Defaulting Lender solely by virtue of a Governmental Authority
owning an equity interest in such Lender.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Institution” means (a) those Persons and entities that are
competitors of the Borrower or its Subsidiaries (or affiliates of any such
competitors) and are identified in writing to the Administrative Agent, and
(b) those banks, financial institutions and other Persons separately identified
by the Borrower to the Administrative Agent in writing prior to the Closing
Date.

 

13



--------------------------------------------------------------------------------

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained for the employees of
any Credit Party or any current or former ERISA Affiliate.

“Engagement Letter” means the engagement letter dated as of August 5, 2014 among
the Borrower, the Administrative Agent and the Arranger.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Issuance” means (a) any issuance by any Credit Party or any Consolidated
Subsidiary thereof to any Person that is not a Credit Party of (i) shares of its
Capital Stock, (ii) any shares of its Capital Stock pursuant to the exercise of
options or warrants or (iii) any shares of its Capital Stock pursuant to the
conversion of any debt securities to equity and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Consolidated Subsidiary thereof. The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

 

14



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excepted Liens” means the Liens permitted pursuant to Section 9.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Obligation in respect of
any Hedging Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Obligation in respect of any Hedging Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act by virtue of such Credit Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such guarantee or grant of a security interest becomes effective with
respect to such related Obligation in respect of any Hedging Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes) by
the United States or the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction, (c) any backup withholding
taxes required by the Code to be withheld due to a Lender’s failure to comply
with Section 4.11(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 4.12(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 4.11(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 4.11(a) and (e) any U.S. federal withholding taxes imposed
by FATCA.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 27, 2007 and amended and restated as of December 22,
2010, as amended, supplemented or otherwise modified prior to the Closing Date,
between the Borrower, the guarantors party thereto, the lenders party thereto,
Wells Fargo Bank, National Association (successor by merger to Wachovia Bank,
National Association), as administrative agent, collateral agent, issuing bank
and swingline lender, and the other parties thereto.

“Existing Collateral” has the meaning assigned to such term in the recitals
hereto.

“Existing Letters of Credit” has the meaning assigned to such term in the
recitals hereto and which are identified on Schedule 1.1.

“Existing Loan Documents” has the meaning assigned to such term in the recitals
hereto.

“Existing Obligations” has the meaning assigned to such term in the recitals
hereto.

“Existing Security Documents” has the meaning assigned to such term in the
recitals hereto.

“Exiting Lender” has the meaning assigned to such term in Section 12.21.

“Expansion Capital Expenditures” means all expenditures and costs that are
capitalized on the balance sheet of such Person in accordance with GAAP, other
than such expenditures made for the restoration, repair or maintenance of any
fixed or capital asset.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor statute that is substantively comparable
and not materially more onerous to comply with), any current or future
regulation or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Fee Letter” means the fee letter dated as of the date hereof between the
Borrower and the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Financial Statements” means each financial statement referred to in
Section 6.14 or delivered pursuant to 7.1.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Flood Certificates” has the meaning assigned to such term in Section 5.1(d).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such provision to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of

 

17



--------------------------------------------------------------------------------

the Required Lenders); provided, further, that if reasonably requested by the
Administrative Agent, the Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

“General Partner” means Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means, collectively, (a) each Consolidated Subsidiary of the
Borrower other than the Anadarko JVs, the TexStar JVs and the Centrahoma JV (to
the extent such Anadarko JV, such TexStar JV or the Centrahoma JV, as
applicable, does not directly or indirectly guarantee the payment of any other
Indebtedness of a Credit Party) and (b) each Person that becomes a Guarantor
pursuant to Section 7.11.

“Guaranty Agreement” means that certain Amended and Restated Guaranty Agreement,
dated as of the date hereof, executed by the Guarantors party thereto in favor
of the Administrative Agent for the ratable benefit of the Secured Parties,
substantially in the form attached as Exhibit H hereto, as amended, restated,
supplemented or otherwise modified from time.

“Guaranty Obligation” means, with respect to the Borrower and its Consolidated
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition permitted under this Agreement or otherwise consented to in writing
by the Required Lenders.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act), all as amended, restated, supplemented or otherwise modified from
time to time.

“Hedging Premiums Add-Back” is defined in the definition of “Consolidated
EBITDA”.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Increased Amount Date” has the meaning assigned thereto in Section 4.14.

“Incremental Commitment” has the meaning assigned thereto in Section 4.14.

“Incremental Facility Amendment” has the meaning assigned thereto in Section
4.14.

“Incremental Lender” means any Lender or any New Lender that provides any
Incremental Commitment.

“Incremental Loan” has the meaning assigned thereto in Section 4.14.

 

19



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.14.

“Incremental Revolving Credit Loan” has the meaning assigned thereto in Section
4.14.

“Incremental Term Commitment” has the meaning assigned thereto in Section 4.14.

“Incremental Term Loan” has the meaning assigned thereto in Section 4.14.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following: (a) all obligations of such Person for
borrowed money or evidenced by bonds, debentures, notes or other similar
instruments (including principal, interest, fees and charges); (b) all
obligations of such Person (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (c) all obligations of such Person to pay the deferred purchase
price of Property or services (excluding (w) any earn out obligation or other
contingent consideration or any purchase price adjustment until such obligation
becomes a liability on the balance sheet (excluding the footnotes thereto) in
accordance with GAAP and is not paid within 10 days after becoming due and
payable, (x) any such obligations incurred under ERISA, (y) accrued expenses and
trade accounts payable in the ordinary course of business (including on an
inter-company basis) which are no more than ninety (90) days past the date of
invoice or which are being contested in good faith by appropriate proceedings
and for which adequate reserves under GAAP have been established, and
(z) liabilities associated with customer prepayments and deposits); (d) the
principal portion of all obligations under Capital Leases; (e) all Indebtedness
(as described in the other clauses of this definition) and other obligations of
others secured by a Lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person; (f) all Guaranty Obligations in respect
of obligations of the kind described in clauses (a) through (d) of this
definition; (g) obligations to gather or transport Hydrocarbons in consideration
of advance payments; (h) obligations to pay for goods or services whether or not
such goods or services are actually received or utilized by such Person; (i) any
Capital Stock of such Person in which such Person has a mandatory obligation to
redeem such stock, other than upon the occurrence of a change of control or
asset sale; and (j) all obligations of such Person under Hedging Agreements.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Information” has the meaning assigned thereto in Section 12.11.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Consolidated Subsidiaries of any cash insurance proceeds or condemnation
award payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective Property.

 

20



--------------------------------------------------------------------------------

“Intercompany Debt” means funded Indebtedness that is owed by the Borrower or
any of its Consolidated Subsidiaries to the Borrower or to any Credit Party.

“Intercompany Notes” means the promissory notes executed to evidence the
Intercompany Debt.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Investments” has the meaning assigned thereto in Section 9.3.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Bank” means Wells Fargo, in its capacity as issuer of Letters of
Credit, or any successor thereto.

“Joinder Agreement” has the meaning assigned thereto in Section 7.11(a).

“L/C Commitment” means the lesser of (a) $50,000,000 and (b) the Revolving
Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Bank.

“Lender” has the meaning assigned thereto in the introductory paragraph hereof.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Agreement” means an application, in the form specified by the
Issuing Bank from time to time, requesting the Issuing Bank to issue a Letter of
Credit.

 

21



--------------------------------------------------------------------------------

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means, for any interest rate calculation with respect to a LIBOR Rate
Loan, or a Base Rate Loan bearing interest as provided in clause (c) of the
definition of Base Rate, the rate of interest per annum determined on the basis
of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page, then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =    LIBOR                                                  
1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset securing an obligation owed to, or a claim by, a Person
other than the owner of the asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

“Limited Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of March 9, 2004, as
such agreement has been and may be amended, extended, revised or replaced from
time to time in accordance with the terms hereof and thereof.

“Liquidity” means, as at any date of determination, the sum of Available Cash
and, so long as at any such date of determination the conditions precedent set
forth in Section 5.2 (other than clause (c) thereof) are satisfied, the Revolver
Availability Amount.

 

22



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each Note, all Letters of
Credit, the Letter of Credit Agreements, the Security Documents, the Fee Letter
and each other agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement (excluding any
Specified Hedging Agreement or agreements regarding the provision of Bank
Products with the Lenders or any Affiliate of a Lender), all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Capital Stock of a Person or the acquisition of assets
from a Person, in each case for consideration of at least $50,000,000.

“Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business, operations or affairs of the
Borrower and the Guarantors taken as a whole, or (b) the ability of the Credit
Parties taken as a whole to perform their obligations under the Loan Documents,
or (c) the rights and remedies of the Collateral Agent and the Administrative
under the Loan Documents taken as a whole.

“Material Disposition” means a transaction or series of transactions comprised
of the sale, lease, assignment, conveyance or transfer of the Capital Stock of a
Person or the assets of a Person, in each case for the consideration of at least
$50,000,000.

“Maturity Date” means the earliest to occur of (a) August 28, 2019, (b) the date
of termination of the entire Revolving Credit Commitment by the Borrower
pursuant to Section 2.5, or (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the collective reference to each mortgage, deed of trust,
leasehold mortgage or other real property security document, encumbering all
real property now or hereafter owned by any Credit Party, in each case, in form
and substance reasonably satisfactory to the Administrative Agent and executed
by such Credit Party in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as any such document may be amended, restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

 

23



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by any Credit Party therefrom less
the sum of (i) all income taxes and other taxes assessed by a Governmental
Authority as a result of such disposition and any other fees and expenses
incurred in connection with such disposition, (ii) the principal amount of,
premium, if any, and interest on any Indebtedness or other obligation secured by
a Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such disposition and (iii) attorneys’
fees, accountants’ fees, investment banking fees, sales commissions, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, cash escrows (until released
from escrow to such Credit Party) from the sale price for such Asset Disposition
and any cash reserve for adjustment in respect of the sale price of such asset
established in accordance with GAAP, including without limitation, pension and
post-employment benefit liabilities and liabilities relating to environmental
matters or against any indemnification obligations associated with such
transaction, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (b) with respect to
any Equity Issuance or Debt Issuance, the gross cash proceeds received by any
Credit Party therefrom less all legal, underwriting and other fees and expenses
incurred and taxes assessed by a Governmental Authority in connection therewith
and (c) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by any Credit Party therefrom (excluding proceeds of business
interruption insurance) less the sum of (i) all fees and expenses in connection
therewith, (ii) the principal amount of, premium, if any, and interest on any
Indebtedness or other obligation secured by a Lien on the asset (or a portion
thereof) subject to such Insurance and Condemnation Event, which Indebtedness or
obligation is required to be repaid in connection therewith and (iii) any taxes
assessed by a Governmental Authority as a result of such Insurance and
Condemnation Event.

“New Lender” has the meaning assigned thereto in Section 4.14.

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 12.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

“Non-Defaulting Lender” has the meaning assigned thereto in Section 4.4(b).

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.

 

24



--------------------------------------------------------------------------------

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(b).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Secured Parties or the Administrative Agent, in
each case under any Loan Document, with respect to any Loan or Letter of Credit
of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note; provided that (i) the
Specified Obligations shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed, (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of the Specified Obligations, and (iii) solely with respect to any
Guarantor that is not an “eligible contract participant” under and as defined in
the Commodity Exchange Act, Excluded Swap Obligations of such Guarantor shall in
any event be excluded from the “Obligations” owing by, or secured by the assets
of, such Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Oil and Gas Properties” means all present and future Hydrocarbon reserves
located in fields and regions accessed by the Pipelines for gathering and
transportation to interstate and intrastate third party pipelines.

“OPA” has the meaning assigned thereto in Section 6.9(f).

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 12.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

25



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of any Credit Party or any current or former ERISA
Affiliates.

“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:

(a) no less than five (5) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;

(b) the purchase price in respect of such acquisition is in excess of
$50,000,000 and such acquisition is not a hostile or contested acquisition;

(c) the Borrower and its Consolidated Subsidiaries shall be in compliance with
Section 9.11 immediately after giving effect to such acquisition;

(d) if such transaction is a merger or consolidation, the Borrower or a
Guarantor shall be the surviving Person and no Change in Control shall have been
effected thereby;

(e) the Borrower shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 7.11 to be delivered at
the time required pursuant to Section 7.11;

(f) no later than three (3) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such acquisition for which Financial Statements are available
demonstrating, in form and substance reasonably satisfactory thereto, compliance
on a Pro Forma Basis (as of the date of the acquisition and after giving effect
thereto and any Indebtedness incurred in connection therewith) with each
covenant contained in Article VIII (provided, that, if the Borrower has
delivered written notice electing to begin an Acquisition Period, the
calculation of the Consolidated Funded Debt Ratio will be tested as if the
Acquisition Period had been in effect as of the last day of the most recently
ended fiscal quarter);

 

26



--------------------------------------------------------------------------------

(g) no later than three (3) Business Days prior to the proposed closing date of
such acquisition, the Borrower, to the extent requested by the Administrative
Agent no less than five (5) Business Days prior to the proposed closing date,
(i) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of the Permitted Acquisition Documents, and
(ii) shall have delivered to, or made available for inspection by, the
Administrative Agent substantially complete Permitted Acquisition Diligence
Information (if any); and

(h) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Guarantor, to the extent applicable
and readily available to the Borrower or any Guarantor, all material financial
information, all material contracts, all material customer lists, all material
supply agreements, and all other material information, in each case, reasonably
requested to be delivered to the Administrative Agent in connection with such
acquisition (except to the extent that any such information is (a) subject to
any confidentiality agreement, unless mutually agreeable arrangements can be
made to preserve such information as confidential, (b) classified or (c) subject
to any attorney-client privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Guarantor, final copies or, if final copies are not
available at the required time of delivery, the most recently available drafts
of the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, including, without limitation, all legal opinions
delivered to a Credit Party and each other material document executed and
delivered (or proposed to be executed and delivered) by or to a Credit Party in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

“Permitted Commodity Hedge Agreement” means Hedging Agreements entered into with
the purpose and effect of fixing prices on oil, natural gas, natural gas liquids
and related commodities; provided, that at all times: (a) such contracts shall
be on terms satisfactory to Administrative Agent and the Lenders; (b) the
agreements documenting such Hedging Agreements do not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; (c) no such Hedging Agreement,
when aggregated with all Hedging Agreements as of the date such Hedging
Agreement is executed, requires the Borrower or such Consolidated Subsidiary
party thereto to deliver more than eighty percent (80%) of the total estimated
throughput of Hydrocarbon volumes owned by the Borrower or such Consolidated
Subsidiary for its own account on its Pipeline Properties and associated
processing facilities; and (d) each such contract shall be with a Lender or an
Affiliate of a Lender, or with an unsecured counterparty or have a guarantor of
the obligation of the unsecured counterparty who, at the time the contract is
made, has long-term obligations rated A or A1 or better, respectively, by S&P or
Moody’s.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

27



--------------------------------------------------------------------------------

“Pipeline Properties” means all Property now or hereafter acquired related to
the Pipelines and processing facilities including all buildings, structures,
fuel separators, processing plants, treatment, dehydration, and fractionation
facilities, storage and transportation equipment, liquid extraction plants,
compressors, compressor stations, pipeline interconnections, fee lands, pumps,
pumping units, field gathering systems, pipes and pipelines, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, SCADA systems and software, apparatus, equipment, appliances, tools,
implements, surface leases, rights-of-way, permits, licenses, crossing permits,
easements and servitudes; all operating agreements, gathering agreements,
processing agreements, contracts and other agreements which relate to any of the
Pipelines or the gathering, transmission, exchange, processing, hedging and sale
of Hydrocarbons through the Pipelines; all Hydrocarbons used as linefill or pad
gas in the Pipelines, and all tariffs, rents, issues, profits, proceeds,
revenues and other incomes from or attributable to the Pipelines and sale of
Hydrocarbons; all Property, real or personal, now owned or hereinafter acquired
and situated upon, used, held for use or useful in connection with the Pipelines
(excluding automotive equipment or other personal property which may be on such
premises for the purpose of constructing the Pipelines or for other similar
temporary uses), together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Pipelines” means the natural gas transportation systems and gas gathering
systems and related processing facilities now owned and operated as gathering
systems by the Borrower and its Consolidated Subsidiaries located in the states
of Oklahoma, Tennessee and Texas, and all additions thereto, and such other
natural gas gathering systems and related processing facilities owned and/or
operated by the Borrower and its Consolidated Subsidiaries hereafter.

“Plan” means, collectively, each Employee Benefit Plan and Pension Plan.

“Platform” has the meaning assigned thereto in Section 7.1.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Pro Forma Basis” means, for purposes of calculating certain definitions and
compliance with any test or financial covenant under this Agreement for any
period, that such Specified Transaction (and all other Specified Transactions
that have been consummated during the applicable period) and any retirement of
Indebtedness occurring in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant; provided that (a) income statement items (whether positive or
negative) attributable to the Property or Person subject to such Specified
Transaction, (i) in the case of a disposition of all or substantially all of the
Capital Stock of a Subsidiary or any division, business unit, product line or
line of business, shall be excluded and (ii) in the case of an

 

28



--------------------------------------------------------------------------------

Investment permitted under Section 9.3, shall be included, and (b) any
Indebtedness incurred or assumed by the Borrower or any of its Subsidiaries in
connection therewith, if such Indebtedness has a floating or formula rate, shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
further, that the foregoing pro forma adjustments may be applied to any such
definition, test or financial covenant solely to the extent that such
adjustments (x) are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
and (y) are calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Act, or as approved by the Administrative Agent; provided further
that pro forma calculations made pursuant to the definition of the term “Pro
Forma Basis” may include (A) adjustments to reflect operating expense reductions
and other operating improvements or synergies reasonably expected to result from
such Specified Acquisition, and (B) other factors reasonably deemed appropriate
by the Administrative Agent, in each case, to the extent that the Borrower
delivers to the Administrative Agent (1) a certificate of a Responsible Officer
of the Borrower setting forth such operating expense reductions, other operating
improvements or synergies or projected revenues and tariffs and (2) information
and calculations supporting in reasonable detail such estimated operating
expense reductions, other operating improvements or synergies, or revenues and
tariffs.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock of another Person.

“Public Lenders” has the meaning assigned thereto in Section 7.1.

“Refinancing Indebtedness” means, with respect to any Person, any amendment,
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized under such refinanced Indebtedness, (b) other
than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 9.1(c), Section 9.1(d) and
Section 9.1(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the earlier of
(x) the final maturity date of the Indebtedness so modified, refinanced,
refunded, renewed, replaced or extended and (y) the date which is six months
after the Maturity Date, (c) other than with respect to Refinancing Indebtedness
in respect of Indebtedness permitted pursuant to Section 9.1(d), such
modification, refinancing, refunding, renewal, replacement or extension has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to

 

29



--------------------------------------------------------------------------------

Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended.

“Register” has the meaning assigned thereto in Section 12.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Revolving Credit
Lenders holding more than fifty percent (50%) of the sum of the aggregate amount
of the Revolving Credit Commitment or, if the Revolving Credit Commitment has
been terminated, any combination of Revolving Credit Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit; provided that the
Revolving Credit Commitment of, and the portion of the Extensions of Credit
under the Revolver Facility, as applicable, held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Payments” has the meaning assigned thereto in Section 9.6.

“Revolver Availability Amount” means, as at any date of determination, the
excess of the aggregate of Revolving Credit Commitments of Revolving Credit
Lenders over the aggregate Revolving Credit Outstandings of Revolving Credit
Lenders.

“Revolver Facility” means the revolving credit facility established pursuant to
Article II.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed

 

30



--------------------------------------------------------------------------------

the amount set forth opposite such Revolving Credit Lender’s name on Annex I
hereto, as such amount may be modified at any time or from time to time pursuant
to the terms hereof and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof. The aggregate Revolving Credit Commitment of all the Revolving
Credit Lenders as of the Closing Date is $800,000,000.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment
(including New Lenders with an Incremental Revolving Credit Commitment).

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is itself
(or whose government is) the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union or by the United Nations Security
Council, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

31



--------------------------------------------------------------------------------

“Sanctions” has the meaning assigned thereto in Section 6.21.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” mean collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Bank, any counterparty to a
Specified Hedging Agreement, the Bank Products Providers, any other holder from
time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of the date hereof, by and among the Borrower, the other grantors party
thereto and Wells Fargo Bank, National Association (successor by merger to
Wachovia Bank, National Association), as Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Security Documents” means the collective reference to the Security Agreement,
the Mortgages, the Guaranty Agreement, and each other agreement or writing
pursuant to which any Credit Party purports to pledge or grant a security
interest in any Property or assets securing the Obligations or any such Person
purports to guaranty the payment and/or performance of the Obligations
(excluding any Specified Hedging Agreement or agreements regarding the provision
of Bank Products with the Lenders or any Affiliate of a Lender), in each case,
as amended, restated, supplemented or otherwise modified from time to time.

“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
as such regulation is in effect on the date hereof.

“Specified Debt” means Subordinated Indebtedness and any senior or subordinated
unsecured notes or other unsecured Indebtedness incurred pursuant to Section
9.1(q).

“Specified Hedging Agreement” means any Hedging Agreement entered into by
(a) the Borrower or any Guarantor and (b) a Person who entered into such Hedging
Agreement before or while such Person was a Lender or an Affiliate of a Lender,
but excluding any additional transactions or confirmations entered into
(i) after such Person ceases to be a Lender or an Affiliate of a Lender or
(ii) after assignment by such Lender or Affiliate of a Lender of such Hedging
Agreement to a Person that is not a Lender or an Affiliate of a Lender. No
Lender or Affiliate thereof that is a party to a Specified Hedging Agreement
shall have any rights in connection with the management or release of any
Collateral or of the Obligations of any Credit Party under any Loan Document.
For the avoidance of doubt, (x) all Hedging Agreements provided by the
Administrative Agent or any of its Affiliates and (y) all Hedging Agreements in
existence on the Closing Date between the Borrower or any of its Subsidiaries
and any Lender or Affiliate thereof, shall constitute Specified Hedging
Agreements.

 

32



--------------------------------------------------------------------------------

“Specified Hedge Obligations” means all existing or future payments and other
obligations owing by the Borrower or any Guarantor under any Specified Hedging
Agreement.

“Specified Obligations” means, collectively, (a) all Specified Hedge Obligations
and (b) all obligations owing by the Borrower or any Guarantor to a Bank
Products Provider in respect of Bank Products under clause (b) of the definition
of Indebtedness.

“Specified Transactions” means (a) a Material Disposition, (b) a Material
Acquisition (c) any incurrence of Indebtedness pursuant to Section 9.1(q) or
Section 9.1(s) in a principal amount in excess of $50,000,000, (d) the
classification of any asset, business unit, division or line of business with a
value in excess of $50,000,000 as a discontinued operation and (e) the
Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party subordinated in right and time of payment to the Obligations
and containing such other terms and conditions, in each case as are satisfactory
to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency). Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.

“Subsidiary Redesignation” has the meaning assigned thereto in Section 7.15.

“Swingline Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

33



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.

“TexStar JVs” means T2 Eagle Ford Gathering Company LLC, a Delaware limited
liability company, T2 LaSalle Gathering Company LLC, a Delaware limited
liability company, T2 EF Cogeneration Holdings LLC, a Delaware limited liability
company, and each of their respective Subsidiaries.

“Threshold Amount” means $40,000,000.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness under the Existing Credit Agreement, (b) the initial Extensions of
Credit and (c) the payment of the transaction costs and expenses in connection
with items (a) and (b) above.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Unadjusted Consolidated EBITDA” means, for any period, (a) Consolidated EBITDA
for such period (without giving effect to the proviso contained at the end of
the first paragraph of the definition thereof) minus (b) the Hedging Premiums
Add-Back for such period minus (c) the aggregate amount of Capital Expansion
Project Add-Backs for such period.

 

34



--------------------------------------------------------------------------------

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“Unrestricted Entity” means (a) Subsidiaries of the Borrower designated as
“Unrestricted Entities” by the Borrower pursuant to Section 7.15,
(b) Subsidiaries that are joint ventures in which a Credit Party has made an
Investment permitted under this Agreement after the date hereof, and (c) each
Subsidiary of such Subsidiaries; provided that in no event may any Anadarko JV,
any TexStar JV or the Centrahoma JV be an Unrestricted Entity.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
4.11(e)(iii).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means any Credit Party or the Administrative Agent.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall,”
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Annexes Exhibits and Schedules shall be
construed to

 

35



--------------------------------------------------------------------------------

refer to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement, (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited Financial Statements required by Section 7.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, all
Financial Statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under GAAP permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

(b) Notwithstanding anything to the contrary in this Agreement, for purposes of
determining compliance with any test or financial covenant contained in this
Agreement (including for purposes of determining the Applicable Margin) with
respect to any period during which any Specified Transaction occurs, such test
or financial covenant shall be calculated with respect to such period and such
Specified Transaction (and all other Specified Transactions that have been
consummated during such period) on a Pro Forma Basis.

(c) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the ratios that are the subject of Article VIII hereof
and the components of each of them, all Unrestricted Entities (and their
Subsidiaries) and all Consolidated Subsidiaries that are not Guarantors (and
their Subsidiaries) (including the assets, liabilities, income, losses, cash
flows and elements thereof of each of the foregoing), other than the Anadarko
JVs, shall be excluded, except that any cash dividends or distributions paid by
any Person to any Credit Party shall be deemed to be income to such Credit
Party, as applicable, when received by it whether or not constituting income in
accordance with GAAP.

(d) For purposes of calculations made pursuant to the terms of this Agreement,
GAAP will be deemed to treat operating leases in a manner consistent with its
treatment under generally accepted accounting principles as of the date hereof,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

 

36



--------------------------------------------------------------------------------

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Agreement therefor (at the time specified therefor in such applicable Letter of
Credit or Letter of Credit Agreement and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

SECTION 1.9 Effect of this Agreement on the Existing Credit Agreement and the
Other Existing Loan Documents. Upon satisfaction of the conditions precedent to
the effectiveness of this Agreement, this Agreement shall be binding on the
Borrower, the Lenders and the other parties hereto and the provisions of the
Existing Credit Agreement shall be replaced by the provisions of this Agreement;
provided, that (a) the Existing Obligations of the Borrower and the other Credit
Parties under the Existing Credit Agreement and the Existing Loan Documents (in
each case, as further amended from time to time) that remain unpaid and
outstanding as of the date of this Agreement shall continue to exist under and
be evidenced by this Agreement and the other Loan Documents, (b) all Existing
Letters of Credit shall continue as Letters of Credit under this Agreement,
(c) the Collateral and the Loan Documents shall continue to secure, guarantee,
support and otherwise benefit the Existing Obligations and the Obligations of
the Borrower and the other Credit Parties under this Agreement and the other
Loan Documents, and (d) any Person entitled to the benefits of Sections 4.06,
5.01, 11.05 and 12.03 of the Existing Credit Agreement shall continue to be
entitled to the benefits of the corresponding

 

37



--------------------------------------------------------------------------------

provisions of this Agreement. Upon the effectiveness of this Agreement, each
Loan Document that was in effect immediately prior to the date of this Agreement
(as amended, restated or otherwise modified on the date hereof) shall continue
to be effective and, unless the context otherwise requires, any reference to the
Existing Credit Agreement contained therein shall be deemed to refer to this
Agreement.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date through, but not including, the Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the principal amount of outstanding Revolving Credit Loans from any
Revolving Credit Lender plus such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations and outstanding Swingline
Loans shall not at any time exceed such Revolving Credit Lender’s Revolving
Credit Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall
be in a principal amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion. Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Revolving Credit Loans
hereunder until the Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Maturity Date;
provided, that the aggregate principal amount of all outstanding Swingline Loans
(after giving effect to any amount requested), shall not exceed the lesser of
(i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding

 

38



--------------------------------------------------------------------------------

to the Swingline Lender upon demand by the Swingline Lender but in no event
later than 1:00 p.m. on the next succeeding Business Day after such demand is
made. No Revolving Credit Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 12.1 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section 2.2 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.2, one of the events described in Section 10.1(h) or
(i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a

 

39



--------------------------------------------------------------------------------

Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Revolving Credit Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swingline Lender has entered into arrangements satisfactory
to it to eliminate the Swingline Lender’s risk with respect to any such
Defaulting Lender’s funding obligations hereunder. If any Lender becomes a
Defaulting Lender, and any Swingline Loans remain outstanding at such time, then
all or any part of such Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages but only to the extent (i) the sum of all Non-Defaulting
Lenders’ Revolving Credit Outstandings does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (ii) the conditions set forth in
Section 5.2 (other than clause (c) thereof) are satisfied at such time. If the
reallocation described in the foregoing sentence cannot, or can only partially,
be effected, within five (5) Business Days of written demand by the Swingline
Lender or the Administrative Agent, the Borrower shall prepay the Swingline
Loans in an amount equal to such Defaulting Lender’s Revolving Credit Commitment
Percentage of all outstanding Swingline Loans.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans), in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate Loans, in
an aggregate principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof and (z) with respect to Swingline Loans, in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan, whether the Loans are to be LIBOR Rate
Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration
of the Interest Period applicable thereto. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

 

40



--------------------------------------------------------------------------------

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. To the extent that the Notice of Borrowing does not
specify the account into which a borrowing should be deposited, the Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section 2.3 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time. Subject to Section 4.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this
Section 2.3 to the extent that any Revolving Credit Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan. Revolving Credit Loans to be made for the purpose of refunding
Swingline Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b)(ii) (but, in any event, no later than the Maturity Date),
together, in each case, with all accrued but unpaid interest thereon.

(b) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each; provided that a
notice of prepayment in connection with a termination of the Revolving Credit
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice (unless such notice is revoked as
set forth above or amended by the Borrower prior to the payment date set forth
in such notice). Partial

 

41



--------------------------------------------------------------------------------

prepayments shall be (A) with respect to Base Rate Loans (other than Swingline
Loans), in an aggregate amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (B) with respect to LIBOR Rate Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (C) with respect to Swingline
Loans, $100,000 or a whole multiple of $100,000 in excess thereof. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 4.9 hereof.

(c) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

(d) Hedging Agreements. No repayment or prepayment pursuant to this Section 2.4
shall affect any of the Borrower’s obligations under any Hedging Agreement.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction pursuant to Section 2.5(a)
shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the aggregate
L/C Obligations then outstanding. Such cash collateral shall be applied in
accordance with Section 10.2(b). Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of cash collateral reasonably
satisfactory to the Administrative Agent for all L/C Obligations (provided that
the amount of such cash collateral shall not exceed 102% of any outstanding L/C
Obligations)) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolver Facility. If the
reduction of the Revolving Credit Commitment requires the repayment of any LIBOR
Rate Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9 hereof.

 

42



--------------------------------------------------------------------------------

SECTION 2.6 Mandatory Prepayments. The Loans shall be prepaid as follows:

(a) Revolving Credit Outstandings Exceed Revolving Credit Commitments. If at any
time the Revolving Credit Outstandings exceed the Revolving Credit Commitment,
the Borrower agrees to repay immediately upon notice from the Administrative
Agent, by payment to the Administrative Agent for the account of the Revolving
Credit Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first, to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of cash
collateral into a cash collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to the
aggregate L/C Obligations then outstanding (such cash collateral to be applied
in accordance with Section 10.2(b)).

(b) Debt Issuances. The Borrower shall prepay the outstanding principal amount
of Loans in an amount equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Debt Issuance by the Borrower or any of its Consolidated
Subsidiaries not permitted pursuant to this Agreement. Such prepayment shall be
made within five (5) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

(c) Asset Dispositions. The Borrower shall prepay the outstanding principal
amount of Loans in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds from any Asset Disposition by any Credit Party. Such
prepayments shall be made within five (5) Business Days after the date of
receipt of the Net Cash Proceeds of any such Asset Disposition by such Credit
Party; provided that (A) so long as no Default or Event of Default has occurred
and is continuing, no prepayments of aggregate Net Cash Proceeds from Asset
Dispositions shall be required hereunder to the extent such Net Cash Proceeds
are reinvested in replacement assets useful in the ordinary course of the
business of the Borrower and its Consolidated Subsidiaries within three hundred
sixty (360) days after receipt of such Net Cash Proceeds by the Borrower or such
Subsidiary (which reinvestment period may be extended for one hundred eighty
(180) days if a commitment for reinvestment is entered into by the Borrower or a
Consolidated Subsidiary during such original three hundred sixty (360) day
period); provided, however, that any portion of the Net Cash Proceeds not
actually reinvested within the applicable time period shall be prepaid in
accordance with this Section 2.6 and (B) no prepayments of the Loans shall be
required in connection with Asset Dispositions permitted pursuant to Section 9.5
(other than Asset Dispositions pursuant to Section 9.5(k)).

(d) Insurance and Condemnation Events. The Borrower shall prepay the outstanding
principal amount of Loans in an amount equal to one hundred percent (100%) of
the aggregate Net Cash Proceeds from any Insurance and Condemnation Event by any
Credit Party. Such prepayments shall be made within three (3) Business Days
after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by such Credit Party; provided that, so long as no Default or
Event of Default has occurred and is continuing, no prepayments of Net Cash
Proceeds from Insurance and Condemnation Events shall be required hereunder to
the extent such Net Cash Proceeds are reinvested within three hundred sixty
(360)

 

43



--------------------------------------------------------------------------------

days after receipt of such Net Cash Proceeds by the Borrower or any of its
Consolidated Subsidiaries in replacements assets useful in the ordinary course
of the business of the Borrower and its Consolidated Subsidiaries (which
reinvestment period may be extended for one hundred eighty (180) days if a
commitment for reinvestment is entered into by the Borrower or a Consolidated
Subsidiary during such original three hundred sixty (360) day period); provided,
however, that any portion of the Net Cash Proceeds not actually reinvested
within the applicable time period shall be prepaid in accordance with this
Section 2.6.

(e) Notice; Manner of Payment. Upon the occurrence of any event triggering a
prepayment requirement under this Section 2.6, the Borrower shall promptly
deliver a Notice of Prepayment to the Administrative Agent and upon receipt of
such notice, the Administrative Agent shall promptly so notify the Lenders.

SECTION 2.7 Termination of Revolver Facility. The Revolver Facility and the
Revolving Credit Commitments shall terminate on the Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing Bank,
in reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue standby letters of credit (the “Letters of Credit”) for the
account of the Borrower on any Business Day from the Closing Date through but
not including the fifth (5th) Business Day prior to the Maturity Date in such
form as may be approved from time to time by the Issuing Bank; provided, that
the Issuing Bank shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the Revolving Credit Outstandings would exceed the
Revolving Credit Commitment. Each Letter of Credit shall (A) be denominated in
Dollars, (B) be a standby letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (C) expire on a date no more than twelve (12)
months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Agreement or other documentation acceptable to
the Issuing Bank), which date shall be no later than the fifth (5th) Business
Day prior to the Maturity Date and (D) be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Agreement or as determined by the
Issuing Bank and, to the extent not inconsistent therewith, the laws of the
State of New York. The Issuing Bank shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Bank or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. As of
the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.

 

44



--------------------------------------------------------------------------------

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 3.1, the Issuing Bank shall not be obligated to issue any Letter of
Credit at a time when any other Lender is a Defaulting Lender, unless the
Issuing Bank has entered into arrangements reasonably satisfactory to it to
eliminate the Issuing Bank’s risk with respect to any such Defaulting Lender’s
reimbursement obligations hereunder, including by cash collateralizing such
Defaulting Lender’s Revolving Credit Commitment Percentage of the liability with
respect to such Letter of Credit. If any Lender becomes a Defaulting Lender, and
any L/C Obligations exist at such time, then all or any part of such L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages but only to the
extent (i) the sum of all Non-Defaulting Lenders’ Revolving Credit Outstandings
does not exceed the total of all Non-Defaulting Lenders’ Commitments and
(ii) the conditions set forth in Section 5.2 (other than clause (c) thereof) are
satisfied at such time. If the reallocation described in the foregoing sentence
cannot, or can only partially, be effected, on demand by the Issuing Bank or the
Administrative Agent, the Borrower shall cash collateralize each Defaulting
Lender’s Revolving Credit Commitment Percentage of the outstanding L/C
Obligations on terms reasonably satisfactory to the Administrative Agent and the
Issuing Bank. Any such cash collateral shall be deposited in a separate account
with the Administrative Agent, subject to the exclusive dominion and control of
the Administrative Agent, as collateral (solely for the benefit of the Issuing
Bank) for the payment and performance of each Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Letters of Credit. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank immediately for each Defaulting Lender’s Revolving Credit Commitment
Percentage of any drawing under any Letter of Credit which has not otherwise
been reimbursed by the Borrower or such Defaulting Lender pursuant to the terms
of this Section 3.1 and any amount remaining in such account after the
reimbursement of such amounts shall be promptly returned to the Borrower.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at the Administrative Agent’s Office a Letter of
Credit Agreement therefor, completed to the satisfaction of the Issuing Bank,
and such other certificates, documents and other papers and information as the
Issuing Bank may request. Upon receipt of any Letter of Credit Agreement, the
Issuing Bank shall process such Letter of Credit Agreement and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article V, promptly issue the Letter of Credit requested thereby
(but in no event shall the Issuing Bank be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Agreement therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by the
Issuing Bank and the Borrower. The Issuing Bank shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Revolving
Credit Lender of the issuance and upon request by any Revolving Credit Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Revolving Credit Lender’s participation therein.

 

45



--------------------------------------------------------------------------------

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the Issuing Bank and the L/C Participants (other than
a Defaulting Lender), a letter of credit commission with respect to each Letter
of Credit in the amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis), provided that each
Letter of Credit bear a minimum commission of $500. Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Bank and the L/C Participants all commissions received pursuant
to this Section 3.3 in accordance with their respective Revolving Credit
Commitment Percentages.

(b) Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Bank, a fronting
fee with respect to each Letter of Credit at a rate per annum of 12.5 basis
points (0.125%). Such issuance fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Bank for such normal and customary costs and
expenses as are incurred or charged by the Issuing Bank in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit.

SECTION 3.4 L/C Participations.

(a) The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Credit Commitment Percentage
in the Issuing Bank’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing Bank
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Bank that, if a draft is paid under any Letter of Credit for which the
Issuing Bank is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Bank upon demand at the Issuing Bank’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

 

46



--------------------------------------------------------------------------------

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Bank pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Bank under any Letter of Credit, the
Issuing Bank shall notify each L/C Participant of the amount and due date of
such required payment and such L/C Participant shall pay to the Issuing Bank the
amount specified on the applicable due date. If any such amount is paid to the
Issuing Bank after the date such payment is due, such L/C Participant shall pay
to the Issuing Bank on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to the
Issuing Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the Issuing Bank with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error. With respect
to payment to the Issuing Bank of the unreimbursed amounts described in this
Section 3.4, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section 3.4, the
Issuing Bank receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Bank will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Bank shall be required to be returned by the Issuing Bank, such L/C
Participant shall return to the Issuing Bank the portion thereof previously
distributed by the Issuing Bank to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Bank within
5 Business Days of when the Issuing Bank notifies the Borrower in writing of the
date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Bank in connection with such payment. Unless the
Borrower shall notify the Issuing Bank within one Business Day of receipt of
such written notice from the Issuing Bank that the Borrower intends to reimburse
the Issuing Bank for such drawing from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Bank in connection with such payment, and

 

47



--------------------------------------------------------------------------------

the Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest
at the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Bank for the amount of the related drawing and costs and
expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section 3.5
to reimburse the Issuing Bank for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article V. If the Borrower has elected to pay the
amount of such drawing with funds from other sources and shall fail to reimburse
the Issuing Bank as provided above, the unreimbursed amount of such drawing
shall bear interest at the rate which would be payable on any outstanding Base
Rate Loans which were then overdue from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in
full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set off, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Bank or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Bank and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Bank shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Bank’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final non-appealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Bank under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Bank or any L/C Participant to
the Borrower. The responsibility of the Issuing Bank to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Agreement. To the extent that any
provision of any Letter of Credit Agreement related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.

 

48



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section 4.1, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin and (ii) any Swingline Loan shall bear interest at the Base
Rate plus the Applicable Margin. The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 4.2. Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months or, if agreed by all of the relevant Lenders, twelve (12) months;
provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; and

(iv) no Interest Period shall extend beyond the Maturity Date and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
without payment of any amounts pursuant to Section 4.9.

(c) Post-Default Rate. Subject to Section 10.3, immediately and automatically
upon the occurrence and during the continuance of an Event of Default under

 

49



--------------------------------------------------------------------------------

Section 10.1(a), (b), (h) or (i), (A) the Borrower shall no longer have the
option to request LIBOR Rate Loans, Swingline Loans or Letters of Credit,
(B) all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans, and (C) all outstanding Base Rate Loans and
other Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans; provided
that Defaulting Lenders shall not be entitled to such increased interest rates.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each fiscal quarter
commencing September 30, 2014; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. The
Borrower shall have the option to (a) provided that no Event of Default has
occurred and is then continuing, convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole

 

50



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) provided that no Event of Default has occurred and is
then continuing, continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever
the Borrower desires to convert or continue Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E. (a “Notice of Conversion/Continuation”) not
later than 11:00 a.m. three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan; provided, that if the Borrower shall fail to give any required Notice
of Conversion/Continuation with respect to any LIBOR Rate Loan then, so long as
no Event of Default has occurred and is continuing, such Loan shall be
automatically continued as LIBOR Rate Loans with an Interest Period of one month
on the last day of such then expiring Interest Period. The Administrative Agent
shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation.

SECTION 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders (other
than any Defaulting Lender), a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Commitment Fee Rate on the average daily
unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any). The Commitment Fee shall be
payable in arrears on the last Business Day of each fiscal quarter during the
term of this Agreement commencing September 30, 2014 and ending on the Maturity
Date. Such Commitment Fee shall be distributed by the Administrative Agent to
the Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.

(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

SECTION 4.4 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without

 

51



--------------------------------------------------------------------------------

any set off, counterclaim or deduction whatsoever. Any payment received after
such time but before 2:00 p.m. Charlotte, North Carolina time on such day shall
be deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. Charlotte, North Carolina time shall
be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
the amounts then due and payable to such Lenders, (except as specified below)
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing Bank’s
fees or L/C Participants’ commissions shall be made in like manner, but for the
account of the Issuing Bank or the L/C Participants, as the case may be. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 4.9, 4.10, 4.11 or 12.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
or received by the Administrative Agent from a Defaulting Lender shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment, on a pro rata
basis, of any amounts owing by such Defaulting Lender to the Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Letters of Credit
in accordance with Section 3.1(b); fourth, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize such Defaulting Lender’s Revolving Credit Commitment
Percentage of future Letters of Credit issued under this Agreement, in
accordance with Section 3.1(b); sixth, to the payment of any amounts owing to
the Lenders, the Issuing Bank or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against such Defaulting Lender as a

 

52



--------------------------------------------------------------------------------

result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any final judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or reimbursement obligations with respect to
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations with respect to Letters of
Credit owed to, all each Revolving Credit Lender that is not a Defaulting Lender
(each, a “Non-Defaulting Lender”) on a pro rata basis prior to being applied to
the payment of any Loans of, or reimbursement obligations with respect to
Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
are held by the Lenders pro rata in accordance with the applicable Commitments
without giving effect to any reallocations made pursuant to Section 2.2(c) or
Section 3.1(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral in accordance with this Section 4.4(b) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

53



--------------------------------------------------------------------------------

(b) Participations. In addition to the accounts and records referred to in
Section 4.5(a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 12.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law and in accordance with this Agreement,
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against each Credit Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of each Credit Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing, or with respect to same day borrowings prior to
11:00 a.m. on the date of such borrowing, that such Lender will not make
available to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.3(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent,

 

54



--------------------------------------------------------------------------------

then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Revolving Credit Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Loan available
on the borrowing date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and in the case of LIBOR Rate Loans,
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 4.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

 

55



--------------------------------------------------------------------------------

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR
Rate Loan or convert a Base Rate Loan to a LIBOR Rate Loan on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or
(c) due to any payment, prepayment or conversion of any LIBOR Rate Loan on a
date other than the last day of the Interest Period therefor including without
limitation due to any assignment required by the Borrower pursuant to
Section 4.12(b) hereof. The amount of such loss or expense shall be determined,
in the applicable Lender’s sole discretion, based upon the assumption that such
Lender funded its Revolving Credit Commitment Percentage of the LIBOR Rate Loans
in the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Bank;

 

56



--------------------------------------------------------------------------------

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender or the Issuing Bank,
the Borrower shall promptly pay to any such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of such
Lender or such Issuing Bank the Borrower shall promptly pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered (but only to the extent
the applicable Lender or Issuing Bank is imposing such charges or additional
amounts on other similarly situated borrowers under credit agreements similar to
this Agreement).

 

57



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 4.10 and delivered to the Borrower shall be
conclusive absent manifest error; provided that such amount shall have been
determined on a reasonable basis. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 4.10 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes;
provided that if the Borrower shall be required by Applicable Law to deduct any
Taxes from such payments, then (i) to the extent such Taxes are Indemnified
Taxes, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.11) the Administrative Agent, the applicable Lender or the
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, for the full amount of
any Indemnified Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower shall not be obligated to indemnify the Administrative Agent, any
Lender or the

 

58



--------------------------------------------------------------------------------

Issuing Bank for any amount in respect of any such penalties, interest or
reasonable expenses if written demand therefor was not made by the
Administrative Agent, such Lender or the Issuing Bank within 180 days from the
date on which such party makes payment for such penalties, interest or expenses;
provided further that the foregoing limitation shall not apply to any such
penalties, interest or reasonable expenses arising out of the retroactive
application of any such Indemnified Tax. Any payment pursuant to such
indemnification shall be made within 30 days after demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent and upon the expiration or
obsolescence of any such form previously delivered hereunder, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

59



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner; and

(v) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) FATCA. If a payment made to a Lender under this Agreement would be subject
to United States federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 4.11(f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out of pocket
expenses of the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such

 

60



--------------------------------------------------------------------------------

refund); provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require the
Administrative Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.

(i) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.10 relating to the maintenance of the Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (i).

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section

 

61



--------------------------------------------------------------------------------

4.11, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment unless the Borrower has exercised its right to replace such Lender
pursuant to Section 4.12(b).

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, or if any Lender gives notice pursuant to Section 4.8(b)
that it is unable to lend at the LIBOR Rate (and Required Lenders have not given
such notice), then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent (x) require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.10;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply; or

(y) so long as no Default or Event of Default has occurred and is continuing,
terminate the Commitment of such Lender or Issuing Bank, as the case may be, and
(1) in the case of a Lender (other than an Issuing Bank), repay all Obligations
of the Borrower owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date and (2) in the case of an
Issuing Bank, repay all Obligations of the Borrower owing to such Issuing Bank
relating to the Loans and participations held by the Issuing Bank as of such
termination date other than any Obligations pertaining to any Subject Letters of
Credit (as defined below).

 

62



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this Section 4.12,
unless the Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Borrower exercises its rights under this Section 4.12, any Issuing
Bank having undrawn Letters of Credit issued by it (the “Subject Letters of
Credit”) whose Commitments and Obligations are to be repaid or terminated
pursuant to the foregoing provisions of this Section 4.12 shall (x) remain a
party hereto until the expiration or termination of the Subject Letters of
Credit, (y) not issue (or be required to issue) any further Letters of Credit
hereunder and (z) continue to have all rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents solely with respect to the
Subject Letters of Credit until all of the Subject Letters of Credit have
expired, been terminated or become subject to a “backstop” letter of credit
reasonably satisfactory to such Issuing Bank, but excluding any consent rights
as an Issuing Bank under Section 4.12).

SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

SECTION 4.14 Incremental Loans. At any time prior to the Maturity Date, as
applicable, the Borrower may by written notice to the Administrative Agent elect
to request the establishment of one or more (i) incremental revolving credit
commitments (any such incremental revolving credit commitment, an “Incremental
Revolving Credit Commitment”) to make incremental revolving credit loans (any
such incremental revolving credit loan, an “Incremental Revolving Credit Loan”)
and/or (ii) incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Commitment”, and together with any Incremental
Revolving Credit Commitment, the “Incremental Commitments”) to make incremental
term loans (any such incremental term loan, an “Incremental Term Loan”, and
together with any Incremental Revolving Credit Loan, the “Incremental Loans”;
provided that no Incremental Loan shall result in the sum of the Revolving
Credit Commitments and the Incremental Term Loans being more than
$1,050,000,000. Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that any Incremental Commitment
shall be effective, which (x) in the case of a request for Incremental Revolving
Credit Commitments, shall be a date not less than five (5) Business Days after
the date on which such notice is delivered to Administrative Agent and (y) in
the case of a request for Incremental Term Commitments, shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent and shall specify the amount of the Incremental Revolving
Credit Commitment and Incremental Term Commitment being requested by the
Borrower. The Borrower may invite any Lender, any Affiliate of any Lender and/or
any Approved Fund, and/or any other Person reasonably satisfactory to the
Administrative Agent, to provide an Incremental Commitment (any such Person, a
“New Lender”). Any Lender or any New Lender offered or approached to provide all
or a portion of any Incremental Commitment may elect or decline, in its sole
discretion, to provide such Incremental Commitment. Any Incremental Commitment
shall become effective as of such Increased Amount Date; provided that:

 

63



--------------------------------------------------------------------------------

(a) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (i) any Incremental Commitment and (ii) to the
extent occurring substantially simultaneously with the increase in Revolving
Credit Commitments or the provision of Incremental Term Commitments, (A) the
making of any tranche of Incremental Revolving Credit Loans or Incremental Term
Loans pursuant thereto and (B) any acquisition permitted under Section 9.3(f)
consummated in connection therewith;

(b) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a Pro Forma Basis with the financial covenants set
forth in Article VIII both before and after giving effect to (i) any Incremental
Commitment (and assuming for these purposes that Incremental Loans are made to
the full extent of the Incremental Commitments) and (ii) to the extent occurring
substantially simultaneously with the increase in Revolving Credit Commitments
or the provision of Incremental Term Commitments, (A) the making of any tranche
of Incremental Revolving Credit Loans or Incremental Term Loans pursuant thereto
and (B) any acquisition permitted under Section 9.3(f) consummated in connection
therewith;

(c) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects (without
duplication of any materiality qualifiers contained in such representations and
warranties) with the same effect as though such representations and warranties
had been made on and as of such Increased Amount Date (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date;

(d) the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Credit Parties (including any acquisition permitted under
Section 9.3(f));

(e) each Incremental Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;

(f) in the case of each Incremental Revolving Credit Loan (the terms of which
shall be set forth in the relevant Incremental Facility Amendment):

(i) such Incremental Revolving Credit Loans shall mature on the Maturity Date,
shall bear interest at the rate applicable to the Revolving Credit Loans and
shall be subject to the same terms and conditions as the Revolving Credit Loans;
and

 

64



--------------------------------------------------------------------------------

(ii) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the New Lenders providing such Incremental Revolving
Credit Loans) in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders (including the New Lenders
providing such Incremental Revolving Credit Loans) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 4.9 in connection with such
reallocation as if such reallocation were a repayment);

(iii) any Incremental Revolving Credit Lender with an Incremental Revolving
Credit Commitment shall be entitled to the same voting rights as the existing
Revolving Credit Lenders under the Revolving Credit Facility, shall be included
in any determination of Required Lenders and will not constitute a separate
class and any Extensions of Credit made in connection with each Incremental
Revolving Credit Commitment shall receive proceeds of prepayments on the same
basis as the other Revolving Credit Loans made hereunder;

(g) in the case of each Incremental Term Loan (the terms of which shall be set
forth in the relevant Incremental Facility Amendment):

(i) such Incremental Term Loan shall not mature earlier than the Maturity Date;

(ii) such Incremental Term Loan shall not require any scheduled principal or
amortization payments in excess of 1% of the original principal balance of such
Incremental Term Loan per year;

(iii) the interest rate and amortization schedule (subject to clause (g)(ii)
above) applicable to any Incremental Term Loans shall be determined by the
Borrower, the Administrative Agent, and the applicable Incremental Lenders; and

(iv) except as provided in the Incremental Facility Amendment, the Incremental
Term Loans shall be subject to the same terms and conditions as the Revolving
Credit Loans;

(h) such Incremental Commitments shall be effected pursuant to one or more
amendments to this Agreement reasonably satisfactory to the parties thereto
(each, an “Incremental Facility Amendment”), executed and delivered by the
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 4.14) and upon the execution of such Incremental
Facility Amendment, each applicable Incremental Lender shall become a Lender
hereunder; and

 

65



--------------------------------------------------------------------------------

(i) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing the Incremental Commitment) reasonably requested by
Administrative Agent in connection with any such transaction.

(j) Within a reasonable time after the effectiveness of any Incremental Facility
Amendment, the Administrative Agent shall, and is hereby authorized and directed
to, revise Annex I to reflect such increase and shall distribute such revised
Annex I to each of the Lenders and the Borrower, whereupon such revised Annex I
shall replace the old Annex I and become part of this Agreement.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby) and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that all representations and warranties of such Person
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects; that, after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing; and that each of the conditions set forth in Section 5.1 and
Section 5.2, as applicable, has been satisfied.

(ii) Certificate of Secretary of each Credit Party. A certificate of the
secretary or assistant secretary of each Credit Party and the General Partner
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party (or the General Partner, as applicable) executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party (or the General Partner, as applicable) and all
amendments thereto, certified as of a recent date by the appropriate

 

66



--------------------------------------------------------------------------------

Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Credit Party (or the General
Partner, as applicable) as in effect on the Closing Date, (C) resolutions duly
adopted by the board of directors (or other governing body) of such Credit Party
(or the General Partner, as applicable) authorizing the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party and the General Partner under the laws of its
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where such Credit Party is qualified to do
business.

(iv) Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Arranger and the Lenders, a
favorable written opinion of (i) Paul Hastings LLP, special counsel for the
Credit Parties and the General Partner and (ii) each local counsel listed on
Schedule 5.1(b)(iv), in each case, (A) dated the Closing Date, (B) addressed to
the Administrative Agent, the Collateral Agent, the Arranger and the Lenders and
(C) in a form reasonably satisfactory to the Administrative Agent.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.11(e).

(c) Collateral.

(i) Filings and Recordings. The Collateral Agent shall have received all filings
and recordations, including, without limitation, (A) all UCC financing
statements in appropriate form for filing in the applicable government UCC
filing offices or evidence, reasonably satisfactory to the Collateral Agent,
that such filings have been completed, (B) filings with the United States Patent
and Trademark Office and United States Copyright Office or evidence, reasonably
satisfactory to the Collateral Agent, that such filings have been completed,
(C) all Mortgages with respect to the Pipeline Properties owned as of the
Closing Date, each duly executed and acknowledged by the applicable Credit Party
and in form for recording in the applicable jurisdiction, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent, and
(D) and such other documents that are necessary to perfect the security
interests of the Collateral Agent, on behalf of the Secured Parties, in the
Collateral and the Collateral Agent shall have received evidence reasonably
satisfactory to it that upon such filings and recordations the security
interests created or purported to be created by the Security Documents will
constitute valid and perfected first priority Liens thereon (subject to Excepted
Liens).

 

67



--------------------------------------------------------------------------------

(ii) Pledged Collateral. The Collateral Agent shall have received, to the extent
not previously delivered (A) original stock certificates or other certificates
evidencing the Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof, (B) each original promissory note pledged
pursuant to the Security Documents together with an undated endorsement for each
such promissory note duly executed in blank by the holder thereof and (C) all
other certificates, agreements, or instruments necessary to perfect the
Collateral Agent’s security interest in the Collateral.

(iii) Lien Search. The Collateral Agent shall have received the results of UCC,
judgment, pending litigation, bankruptcy, tax and intellectual property
searches, in form and substance reasonably satisfactory thereto that name any
Credit Party as Debtor under the UCC (or applicable judicial docket) as in
effect in each jurisdiction in which any Credit Party is organized and such
other searches that the Collateral Agent deems necessary, indicating among other
things that the assets of each such Credit Party are free and clear of any Lien
(except for Excepted Liens).

(iv) Hazard and Liability Insurance. The Collateral Agent shall have received
certificates of property hazard, business interruption and liability insurance,
evidence of payment of all insurance premiums for the current policy year of
each, and all such insurance shall (i) name the Collateral Agent as loss payee
(and mortgagee, as applicable) on all certificates for property hazard insurance
and as additional insured on all certificates for liability insurance),
(ii) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days after
receipt by the Collateral Agent of written notice thereof, (iii) if requested by
the Collateral Agent, copies (certified by a Responsible Officer of the
Borrower) of insurance policies in form and substance reasonably satisfactory to
the Collateral Agent.

(v) Title Information. The Collateral Agent shall have received title
information and such other affidavits, documents, certificates and instruments
as shall be reasonably requested by the Collateral Agent in form and substance
satisfactory to the Collateral Agent in its sole discretion with respect to such
Credit Party’s interests in the Pipeline Properties owned by the Credit Parties
as of the Closing Date. The Collateral Agent acknowledges that, as of the
Closing Date, it is satisfied with the information provided with respect to the
status of the Credit Parties’ title to their respective Pipeline Properties.

(d) Matters Relating to Flood Hazard Properties. As of the Closing Date, the
Collateral Agent shall have received a life of loan flood hazard determination
with respect to all Pipeline Properties on which there exists a “Building” as
defined by the Federal Emergency Management Agency in connection with the
National Flood Insurance Program (a “Building”) together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and the applicable Credit Parties and if such real property is
located in a special flood hazard area, evidence of flood insurance in such
amounts as are acceptable to the Collateral Agent (the “Flood Certificates”),
together with such certificates as may be reasonably requested by the Collateral
Agent, each in form and substance reasonably satisfactory to the Collateral
Agent.

 

68



--------------------------------------------------------------------------------

(e) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby and all applicable waiting periods shall have expired without any action
being taken by any Person that could reasonably be expected to restrain, prevent
or impose any material adverse conditions on any of the Credit Parties or such
other transactions or that could seek or threaten any of the foregoing, and no
law or regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

(f) Compliance Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that attached thereto are calculations
evidencing compliance on a Pro Forma Basis after giving effect to the
Transactions with the covenants contained in Article VIII.

(g) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) to the extent Borrower received a written invoice not less than three
(3) business days prior to the Closing Date, all fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents, to the extent Borrower received a written invoice not
less than three (3) business days prior to the Closing Date.

 

69



--------------------------------------------------------------------------------

(h) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.3(a), and a Notice
of Account Designation specifying the account or accounts to which the proceeds
of any Loans made on or after the Closing Date are to be disbursed, in each
case, to the extent Revolving Credit Loans are being requested to be funded on
the Closing Date.

(ii) No Material Adverse Effect. Since December 31, 2013, there shall not have
occurred a Material Adverse Effect.

(iii) Patriot Act. The Borrower and each of the Guarantors shall have provided
to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Act.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the Issuing Bank to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
(i) for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date and (ii) to the extent any such representation
and warranty is qualified by materiality or Material Adverse Effect or similar
reference, such representation and warranty (as so qualified) shall be true and
correct in all respects.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
from the Borrower in accordance with Section 2.3(a).

 

70



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, provided that each of the representations
and warranties set forth in this Article VI that are applicable to any of the
TexStar JVs shall be deemed made to the knowledge of the Borrower, that:

SECTION 6.1 Corporate Existence. Each of the Borrower and its Consolidated
Subsidiaries: (i) is a corporation, limited liability company or limited
partnership duly organized, formed, legally existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, as applicable;
(ii) has all requisite organizational power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would reasonably be expected to have a Material Adverse Effect. The
jurisdictions in which each the Borrower and its Consolidated Subsidiaries are
organized and qualified to do business as of the Closing Date are described on
Schedule 6.1.

SECTION 6.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 6.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries (other than the Borrower) consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.2. All outstanding
shares have been duly authorized and validly issued and are fully paid and
non-assessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights, except as described in
Schedule 6.2. The shareholders or other owners, as applicable, of each Credit
Party and its Subsidiaries (other than the Borrower) and the number of shares
owned by each as of the Closing Date are described on Schedule 6.2. The Borrower
and each Consolidated Subsidiary of the Borrower has good and marketable title
to all Capital Stock of the Subsidiaries issued to it, free and clear of all
liens and encumbrances other than Excepted Liens. As of the Closing Date, there
are no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of any Credit Party or any Subsidiary thereof (other
than the Borrower), except as described on Schedule 6.2.

SECTION 6.3 Authority. The Borrower and each Credit Party has all necessary
organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party have been duly authorized by all necessary

 

71



--------------------------------------------------------------------------------

organizational action on its part; and the Loan Documents constitute the legal,
valid and binding obligations of each Credit Party, enforceable in accordance
with their terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws affecting
creditors’ rights generally, (b) general principles of equity (regardless of
enforceability is considered in a proceeding in equity or at law) and
(c) implied covenants of good faith and fair dealing.

SECTION 6.4 No Breach. Neither the execution and delivery of the Loan Documents,
nor compliance with the terms and provisions hereof, will (a) conflict with or
result in a breach of, or require any consent which has not been obtained as of
the Closing Date under (i) the respective charter, limited partnership
agreement, articles of organization or by-laws of the Borrower or any of its
Consolidated Subsidiaries, or (ii) any Applicable Law, or any material agreement
to which the Borrower or any of its Consolidated Subsidiaries is a party or by
which it is bound or to which it or its Properties are subject, or constitute a
default under any such agreement, except, in the case of this clause (ii), where
any such failure to obtain a consent or conflict or any breach or default would
not reasonably be expected to have a Material Adverse Effect or (b) result in
the creation or imposition of any Lien upon any of the revenues or assets of the
Borrower or any of its Consolidated Subsidiaries pursuant to the terms of any
such agreement, other than the Liens created by the Loan Documents, except
Excepted Liens.

SECTION 6.5 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Credit Party of
the Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the applicable Security
Documents as required by this Agreement.

SECTION 6.6 Compliance with Laws. None of the Borrower or any of its
Consolidated Subsidiaries has violated any Applicable Law or failed to obtain
any license, permit, franchise or other governmental authorization necessary for
the ownership of any of its Properties or the conduct of its business, which
violation or failure would not reasonably be expected to have a Material Adverse
Effect. Except for such acts or failures to act as would not reasonably be
expected to have a Material Adverse Effect, the Pipeline Properties of the
Borrower and its Consolidated Subsidiaries (and Properties unitized therewith)
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Applicable Laws and all rules, regulations and orders
of all duly constituted authorities having jurisdiction and in conformity with
the provisions of all leases, subleases or other contracts comprising a part of
and forming a part of the Pipeline Properties.

SECTION 6.7 Tax Returns and Payments. Each Credit Party and each Consolidated
Subsidiary thereof have filed all Tax returns which are required to be filed by
them, or otherwise obtained appropriate extensions to file, and have paid all
Taxes due and payable pursuant to such returns or pursuant to any assessment
received by such Credit Party or any of its Consolidated Subsidiaries, except
(a) such Taxes that are being contested in good faith by appropriate proceedings
and for which the Credit Party or any of its Consolidated Subsidiaries, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) any amount or

 

72



--------------------------------------------------------------------------------

return the failure of which to pay or file would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect. The charges,
accruals and reserves on the books of each Credit Party and its Consolidated
Subsidiaries in respect of Taxes are adequate. There are no Liens on any of the
assets of the Credit Parties or their Consolidated Subsidiaries that arose in
connection with any failure (or alleged failure) to pay any Tax, other than
Liens for Taxes not yet due and payable.

SECTION 6.8 Intellectual Property Matters. Each Credit Party and each
Consolidated Subsidiary thereof owns or possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Consolidated Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations except as would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.9 Environmental Matters. Except as would not reasonably be expected to
have a Material Adverse Effect (or with respect to clauses (c), (d) and
(e) below, where the failure to take such actions would not reasonably be
expected to have a Material Adverse Effect):

(a) Neither any Property of the Borrower or any of its Consolidated Subsidiaries
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no Property of the Borrower or any
of its Consolidated Subsidiaries nor the operations currently conducted thereon
or, to the knowledge of the Borrower, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and its Consolidated Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and the Borrower and its Consolidated Subsidiaries are in compliance
with the terms and conditions of all such notices, permits, licenses and similar
authorizations;

(d) To the knowledge of the Borrower, all hazardous substances, solid waste, and
oil and gas exploration and production wastes, if any, generated at any and all
Property of the Borrower and its Consolidated Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and

 

73



--------------------------------------------------------------------------------

substantial endangerment to public health or welfare or the environment, and all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

(e) The Borrower and its Consolidated Subsidiaries have taken all steps
reasonably necessary to determine and have determined that no hazardous
substances, solid waste, or oil and gas exploration and production wastes, have
been disposed of or otherwise released and there has been no threatened release
of any hazardous substances on or to any Property of the Borrower and its
Consolidated Subsidiaries except in compliance with Environmental Laws and so as
not to pose an imminent and substantial endangerment to public health or welfare
or the environment; and

(f) To the extent applicable, all Property of the Borrower and its Consolidated
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Oil Pollution Act of 1990 (“OPA”) or scheduled as of
the Closing Date to be imposed by OPA during the term of this Agreement, and the
Borrower does not have any reason to believe that such Property, to the extent
subject to OPA, will not be able to maintain compliance with the OPA
requirements during the term of this Agreement.

SECTION 6.10 Employee Benefit Matters.

(a) Each of the Borrower and its Consolidated Subsidiaries and each ERISA
Affiliate have complied with ERISA and, where applicable, the Code regarding
each Plan, except where the failure to comply would not reasonably be expected
to have a Material Adverse Effect.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code, except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect.

(c) No act, omission or transaction has occurred which could result in
imposition on any of the Borrower or any of its Consolidated Subsidiaries or any
ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) No contingent obligations remain due to the termination of any Plan (other
than a defined contribution plan) or any trust created under any such Plan. No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the Borrower, any of its Consolidated Subsidiaries or any ERISA
Affiliate has been or is expected by any Credit Party, any Consolidated
Subsidiary or any ERISA Affiliate to be incurred with respect to any Plan. No
ERISA Event with respect to any Plan has occurred.

 

74



--------------------------------------------------------------------------------

(e) Full payment when due has been made of all amounts which the Borrower, any
of its Consolidated Subsidiaries or any ERISA Affiliate is required under the
terms of each Plan or applicable law to have paid as contributions to such Plan,
and no failure to satisfy the funding standard under section 302 of ERISA and
section 412 of the Code, whether or not waived, exists with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of each of the
Borrower’s and its Consolidated Subsidiaries’ most recently ended Fiscal Year,
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in section 4041 of ERISA.

(g) None of the Borrower, any of its Consolidated Subsidiaries or any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(l) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, any of its Consolidated Subsidiaries
or any ERISA Affiliate in its sole discretion at any time without any material
liability.

(h) None of the Borrower, any of its Consolidated Subsidiaries or any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
preceding six calendar years, sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) None of the Borrower, any of its Consolidated Subsidiaries or any ERISA
Affiliate is required to provide security under section 401(a)(29) of the Code
due to a Plan amendment that results in an increase in current liability for the
Plan.

SECTION 6.11 Margin Stock. The proceeds of the Loan shall be used for general
corporate purposes (including, without limitation, Permitted Acquisitions and
Investments and Restricted Payments permitted by this Agreement). Neither the
Borrower nor any of its Consolidated Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and no part of the proceeds of any Loan hereunder
will be used to buy or carry any margin stock.

SECTION 6.12 Government Regulation. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” (as each such term is
defined or used in the Investment Company Act of 1940, as amended).

SECTION 6.13 Compliance with Material Agreements. None of the Borrower or any of
its Consolidated Subsidiaries is in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default under any material
agreement to which the Borrower or any of its Consolidated Subsidiaries is a
party or by which the Borrower or any of its Consolidated Subsidiaries is bound,
except for any such default that would not reasonably be expected to result in a
Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

SECTION 6.14 Financial Statements.

(a) The audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2013, the related consolidated statement of
income, partners’ equity and cash flow of the Borrower and its Consolidated
Subsidiaries for the Fiscal Year ended on said date, heretofore furnished to
each of the Lenders, are complete and correct and fairly present in all material
respects the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as at said date and the results of its operations for
the Fiscal Year on said date, all in accordance with GAAP, as applied on a
consistent basis. Except as reflected or referred to in such Financial
Statements, neither the Borrower nor any Consolidated Subsidiary has on the
Closing Date any material Indebtedness, contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments.

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of June 30, 2014, the related consolidated
statement of income, partners’ equity and cash flow of the Borrower and its
Consolidated Subsidiaries for the three month period ended on said date,
heretofore furnished to each of the Lenders, are complete and correct and fairly
present in all material respects the assets, liabilities and financial position
of the Borrower and its Consolidated Subsidiaries as at such dates, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments for unaudited Financial
Statements) all in accordance with GAAP, as applied on a consistent basis.

(c) Any projections of balance sheets, income statements and cash flow
statements delivered by or on behalf of the Borrower and delivered to the
Lenders prior to the Closing Date have been prepared in good faith by management
of the Borrower, based on assumptions believed by the Borrower to be reasonable
as of the date of delivery thereof, it being recognized by the Administrative
Agent and the Lenders that such projections as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such projections may differ from the projected results set forth
therein by a material amount.

SECTION 6.15 No Material Adverse Change. Since December 31, 2013, no event has
occurred or condition arisen, either individually or in the aggregate, that
would reasonably be expected to have a Material Adverse Effect.

SECTION 6.16 Solvency. The Borrower and its Consolidated Subsidiaries on a
consolidated basis are not insolvent as such term is used and defined in the
United States Bankruptcy Code.

 

76



--------------------------------------------------------------------------------

SECTION 6.17 Titles to Properties and Liens.

(a) Each of the Borrower and its Consolidated Subsidiaries has good, sufficient
and clear title to its Pipeline Properties and the other Collateral, free and
clear of (i) all Liens, except Excepted Liens and (ii) all adverse possession or
abandonment claims that would materially interfere with its ability to conduct
its business;

(b) The “Mortgaged Property” descriptions under the Mortgages describe
substantially all of the material Pipeline Properties presently owned by Credit
Parties;

(c) All leases, rights of way, permits, licenses and agreements necessary for
the conduct of the business of the Borrower and its Consolidated Subsidiaries
are valid and subsisting, in full force and effect (except for any failure that
would not reasonably be expected to have a Material Adverse Effect) and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease
rights of way, permits, licenses, which would reasonably be expected to have a
Material Adverse Effect; and

(d) All of the assets and Properties of the Borrower and its Consolidated
Subsidiaries which are reasonably necessary for the operation of its business
are in good working condition (ordinary wear and tear excepted) and are
maintained in accordance with prudent business standards, except to the extent
the failure to be in such condition or so maintained would not reasonably be
expected to have a Material Adverse Effect.

SECTION 6.18 Insurance. Schedule 6.18 attached hereto contains an accurate and
complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by or on behalf of the
Credit Parties as of the Closing Date. All such policies are in full force and
effect as of the Closing Date. The Borrower believes that the insurance owned,
maintained or held by or on behalf of the Borrower and its Consolidated
Subsidiaries provide adequate insurance coverage in at least such amounts and
against at least such risks (but including in any event public liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business for the assets and operations of the Borrower and its
Consolidated Subsidiaries.

SECTION 6.19 [Intentionally Omitted].

SECTION 6.20 Litigation. There is no litigation, legal, administrative or
arbitral proceeding, investigation or other action of any nature pending or, to
the knowledge of the Credit Parties, threatened against or affecting the
Borrower or any of its Consolidated Subsidiaries, except for proceedings,
investigations and other actions which are fully covered by insurance (except
for normal deductibles), or which would not be reasonably expected to have a
Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

SECTION 6.21 OFAC; Anti-Corruption Laws; and Sanctions. None of the Borrower,
any of its Subsidiaries or any current director, officer, employee or agent of
the Borrower or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are: (a) the subject or target of any sanctions or
trade embargoes administered or enforced by OFAC, the U.S. Department of
Treasury or the U.S. Department of State (collectively, “Sanctions”), or
(b) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions. The Borrower, its Subsidiaries and
their respective current officers and employees and, to the knowledge of the
Borrower, its current directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective current directors, officers or employees, or
(ii) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 6.22 Investment Bankers’ and Similar Fees. No Credit Party has any
obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions other
than pursuant to the Engagement Letter.

SECTION 6.23 Location of Business and Offices. Each Credit Party’s principal
place of business and chief executive offices are located at the addresses set
forth in Schedule 6.23 as of the date hereof.

SECTION 6.24 Relationship of Credit Parties. The Credit Parties are engaged in
related businesses and each Credit Party is directly and indirectly dependent
upon each other Credit Party for and in connection with their business
activities and their financial resources; and each Credit Party has determined,
reasonably and in good faith, that such Credit Party will receive substantial
direct and indirect economic and financial benefits from the Extensions of
Credit made under this Agreement, and such extensions of credit are in the best
interests of such Credit Party, having regard to all relevant facts and
circumstances.

SECTION 6.25 Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Excepted Liens) on all right, title and interest of the Borrower and the
Guarantors in the Collateral described therein. Except for filings and actions
completed on or prior to the Closing Date and as contemplated hereby and by the
Security Documents, no filing or other action will be necessary to perfect such
Liens.

SECTION 6.26 Disclosure. To the Borrower’s knowledge, no written information,
statement, exhibit, certificate, document or report (other than projected
financial information and general economic and industry information) furnished
to the Administrative Agent and the Lenders (or any of them) by the Borrower and
its Consolidated Subsidiaries in connection with the negotiation of this
Agreement, when taken as a whole, contains any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statement
contained therein not materially misleading in the light of the circumstances in
which made; provided that, with respect to projected financial information, the
Borrower represents only that such

 

78



--------------------------------------------------------------------------------

information was prepared in good faith based upon assumptions believed to be
reasonable at the time such projections were prepared, it being understood that
such projections are not to be viewed as facts or a guarantee of performance and
are subject to significant uncertainties and contingencies, and no assurance can
be given that any of the projections will be realized, and that actual results
may vary materially from the projections.

ARTICLE VII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Commitments terminated, each Credit Party
will:

SECTION 7.1 Reporting Requirements. The Credit Parties shall deliver, or shall
cause to be delivered, to the Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event within
the earlier of (i) the date the Borrower is required to file the same with the
SEC (or would be required to file if it were subject to SEC reporting
requirements to the same extent it is subject as of the Closing Date) and
(ii) 90 days after the end of each Fiscal Year, the audited consolidated
statements of income, partners’ equity, changes in financial position and cash
flow for each of the Borrower and its Consolidated Subsidiaries for such Fiscal
Year, and the related consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as at the end of such Fiscal Year, and setting forth
in each case in comparative form the corresponding figures for the preceding
Fiscal Year, and accompanied by the related opinion of independent public
accountants of recognized national standing acceptable to the Administrative
Agent which opinion shall state that said Financial Statements fairly present in
all material respects the consolidated financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries as at the end of,
and for, such Fiscal Year and that such Financial Statements have been prepared
in accordance with GAAP, except for such changes in such principles with which
the independent public accountants shall have concurred and such opinion shall
not contain a “going concern” or like qualification or exception (other than an
exception or explanatory paragraph with respect to the maturity of any
Indebtedness for an opinion delivered in the fiscal year in which such
Indebtedness matures or any impending Default under Sections 8.1, 8.2 or 8.3),
but shall contain a certification stating that, in making the examination
necessary for their opinion, they obtained no knowledge, except as specifically
stated, of any Default under Sections 8.1, 8.2 or 8.3.

(b) Quarterly Financial Statements. As soon as available and in any event within
the earlier of (i) the date the Borrower is required to file the same with the
SEC (or would be required to file if it were subject to SEC reporting
requirements to the same extent it is subject as of the Closing Date) and
(ii) 45 days after the end of each of the first three fiscal quarters of each of
its Fiscal Year for the Borrower and its Consolidated Subsidiaries, unaudited
consolidated statements of income, partners’ equity, changes in financial
position and cash flow

 

79



--------------------------------------------------------------------------------

of the Borrower and its Consolidated Subsidiaries for such period and for the
period from the beginning of the respective Fiscal Year to the end of such
period, and the related consolidated balance sheets as at the end of such
period, and setting forth in each case in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year, accompanied
by the certificate of a Responsible Officer, which certificate shall state that
said Financial Statements fairly present in all material respects the
consolidated and consolidating financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries in accordance with GAAP, as at
the end of, and for, such period (subject to normal year-end audit adjustments
and the absence of footnotes).

(c) Notice of Default, Etc. Promptly after any Responsible Officer of Credit
Party obtains actual knowledge that any Default or Event of Default has
occurred, a notice of such Default or Event of Default, describing the same in
reasonable detail and the action the Borrower or such Consolidated Subsidiary
proposes to take with respect thereto.

(d) [Intentionally Omitted].

(e) Regulatory Filings, Etc. Promptly upon the written request of the
Administrative Agent, each material report, notice, request, application, or
other material filing or material communication that is filed by the Borrower
with or received by the Borrower from the Federal Energy Regulatory Commission
or any successor agency, in each case, after the Closing Date.

(f) Hedging Agreements. As soon as available and in any event within fifteen
Business Days after the last day of each fiscal quarter, a report, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth as
of the last Business Day of such fiscal quarter a true and complete list of all
Hedging Agreements (including commodity price swap agreements, forward
agreements or contracts of sale which provide for prepayment for deferred
shipment or delivery of oil, gas or other commodities) of the Borrower and its
Consolidated Subsidiaries (other than the TexStar JVs), the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value therefor, any credit support
agreements relating thereto, any margin required or supplied under any credit
support document, and the counter party to each such agreement.

(g) Annual Budget. As soon as practicable and in any event within sixty
(60) days following the beginning of each Fiscal Year, an annual operating and
capital budget.

(h) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of the Borrower and its Consolidated
Subsidiaries (including, without limitation, any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA) as the
Administrative Agent (for itself or on behalf of a Lender) may reasonably
request; provided, however, that information with respect to the TexStar JVs
shall only be required to the extent reasonably available to the Borrower.

 

80



--------------------------------------------------------------------------------

(i) Compliance Certificate. The Borrower will furnish to the Administrative
Agent, within ten (10) days after the date it furnishes each set of financial
statements pursuant to paragraph (a) or (b) above, a certificate substantially
in the form of Exhibit F. executed by a Responsible Officer (i) certifying as to
the matters set forth therein and stating that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail), and (ii) setting forth in reasonable detail the
computations necessary to determine whether the Borrower is in compliance with
Sections 8.1, 8.2 and 8.3, as of the end of the respective fiscal quarter or
Fiscal Year (which computations shall include reasonably detailed computations
of any Capital Expansion Project Add-Backs applicable to such period).

(j) Notice of Material Insurance and Condemnation Events and Material Asset
Dispositions. Promptly after the occurrence of any Insurance and Condemnation
Event or Asset Disposition, in either case involving Net Cash Proceeds on an
aggregate amount in excess of $25,000,000, notice of such Insurance and
Condemnation Event or Asset Disposition that reasonably describes such Insurance
and Condemnation Event or Asset Disposition, as applicable.

(k) Certificate of Responsible Officer – Consolidating Information. If, at any
time, there exist any Unrestricted Entities or Consolidated Subsidiaries of the
Borrower that are not Guarantors, then concurrently with any delivery of
financial statements under Section 7.1(a) and Section 7.1(b), a certificate of a
Responsible Officer setting forth consolidating spreadsheets that show all
Unrestricted Entities and Consolidated Subsidiaries that are not Guarantors and
the eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

Documents required to be delivered pursuant to this Section 7.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 12.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
Section 7.1(i) to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the

 

81



--------------------------------------------------------------------------------

“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”; provided that the information provided by Borrower pursuant
to Section 7.1(g) shall not be distributed to Public Investors. Notwithstanding
the foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

SECTION 7.2 Litigation. Promptly after any Responsible Officer of a Credit Party
obtains actual knowledge thereof, the Credit Parties shall promptly give to the
Administrative Agent notice of any litigation or proceeding against or adversely
affecting the Borrower or any of its Consolidated Subsidiaries that would
reasonably be expected to have a Material Adverse Effect or that involves the
Loan Documents or the transactions contemplated hereby (other than claims made
in respect of real property that would not reasonably be expected to have a
Material Adverse Effect).

SECTION 7.3 Maintenance, Etc.

(a) Generally. Except as permitted under Section 9.4, each of the Borrower and
its Consolidated Subsidiaries (other than the TexStar JVs) shall
(i) (A) preserve and maintain its organization existence and (B) preserve and
maintain all of its material rights, privileges and franchises (except, in the
case of this clause (B), where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect); (ii) keep books of record and
account in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and activities; (iii) upon reasonable
prior written notice, permit representatives of the Administrative Agent or any
Lender (coordinated through and together with the Administrative Agent), during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect its Properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be) (provided, however, so long as no
Event of Default

 

82



--------------------------------------------------------------------------------

exists, only one (1) visit per fiscal year shall be at the expense of the Credit
Parties); and (iv) keep, or cause to be kept, insured by financially sound and
reputable insurers all Collateral of a character usually insured by Persons
engaged in the same or similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
Persons and carry such other insurance as is usually carried by such Persons
including, without limitation, environmental risk insurance to the extent
reasonably available.

(b) Proof of Insurance. Contemporaneously with the delivery of the Financial
Statements required by Section 7.1(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance reasonably satisfactory to the Administrative Agent listing
Administrative Agent as “loss payee” and “additional insured” and, if requested,
will furnish the Administrative Agent copies of the applicable policies.

(c) Pipeline Properties. The Borrower shall and shall cause each of its
Consolidated Subsidiaries (other than the TexStar JVs) to cause to be done all
things reasonably necessary to preserve and keep in good repair, working order
and efficiency all of its Pipeline Properties and other material Properties
including, without limitation, all equipment, machinery and facilities, and from
time to time will make all the reasonably necessary repairs, renewals and
replacements so that at all times the state and condition of its Pipeline
Properties and other material Properties will be fully preserved and maintained,
(x) except to the extent that the wells and field to which such portions of the
Pipelines are connected are no longer producing Hydrocarbons in economically
reasonable amounts, (y) except that the foregoing shall not apply to Pipeline
Properties that are not gathering Hydrocarbons on a regular basis and (z) except
where the failure to do so would not reasonably be excepted to have a Material
Adverse Effect. The Borrower shall and shall cause each of its Consolidated
Subsidiaries (other than the TexStar JVs) to promptly: (i) pay and discharge, or
make reasonable and customary efforts to cause to be paid and discharged, all
rentals, royalties, expenses and indebtedness accruing under the rights of way,
licenses, leases or other agreements affecting or pertaining to its Pipeline
Properties, except for amounts that any Credit Party contests in good faith so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP or except where the failure to pay such amounts would not reasonably be
expected to individually or in the aggregate, have a Material Adverse Effect,
(ii) perform or make reasonable and customary efforts to cause to be performed,
in accordance with industry standards, the obligations required by each and all
of the rights of way, deeds, leases, subleases, contracts and agreements
affecting its interests in its Pipeline Properties and other material
Properties, except where the failure to perform would not reasonably be expected
to individually or in the aggregate, have a Material Adverse Effect, and
(iii) will do all other things necessary to keep unimpaired, except for Excepted
Liens, its rights with respect to its Pipeline Properties and other material
Properties and prevent any forfeiture thereof or a default thereunder, except to
the extent that the wells and field to which such portions of the Pipelines are
connected are no longer producing Hydrocarbons in economically reasonable
amounts and except for dispositions and transfers permitted by Section 9.5. The
Borrower shall and shall cause each of its Consolidated Subsidiaries (other than
the TexStar JVs) to operate its Pipeline Properties and other material

 

83



--------------------------------------------------------------------------------

Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance in all material respects with all Applicable
Laws, except where the failure to so operate would not reasonably be expected to
have a Material Adverse Effect.

(d) Flood Insurance. Obtain flood insurance in such total amount as the
Collateral Agent or the Required Lenders may from time to time require, if at
any time the area in which a Building located on any real property encumbered by
a Mortgage is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.

SECTION 7.4 Environmental Matters.

(a) Establishment of Procedures. The Borrower shall and shall cause each of its
Consolidated Subsidiaries (other than the TexStar JVs) to establish and
implement such procedures as may be reasonably necessary to continuously
determine and assure that any failure of the following would not reasonably be
expected to have a Material Adverse Effect: (i) all Property of the Borrower and
its Consolidated Subsidiaries and the operations conducted thereon and other
activities of the Borrower and its Consolidated Subsidiaries are in compliance
with and do not violate the requirements of any Environmental Laws, (ii) no
Hydrocarbons, hazardous substances or solid wastes are disposed of or otherwise
released on or to any Property owned by any such party except in compliance with
Environmental Laws, (iii) no hazardous substance will be released on or to any
such Property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), and (iv) no oil, oil and gas
exploration and production wastes or hazardous substance is released on or to
any such Property so as to pose an imminent and substantial endangerment to
public health or welfare or the environment.

(b) Notice of Action. Promptly after any Responsible Officer of a Credit Party
obtains actual knowledge thereof, the Borrower shall and shall cause each of its
Consolidated Subsidiaries (other than the TexStar JVs) to promptly notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority in connection with any
Environmental Laws, excluding any action, investigation or inquiry which would
not reasonably be expected to have a Material Adverse Effect.

(c) Future Acquisitions. In the event environmental remediation costs that would
reasonably be expected to have a Material Adverse Effect are identified in
respect of any acquisition of Pipeline Properties or other material Properties,
the Borrower shall notify the Administrative Agent in writing thereof and, upon
the written request of the Administrative Agent, the Borrower and its
Consolidated Subsidiaries (other than the TexStar JVs) will provide
environmental audits and tests in form and scope as may be reasonably requested
by the Administrative Agent and the Lenders (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority) in connection with such future acquisitions of Pipeline Properties or
other material Properties.

 

84



--------------------------------------------------------------------------------

SECTION 7.5 Further Assurances. The Borrower shall and shall cause each of the
other Credit Parties to cure promptly any defects in the creation and issuance
of the Notes and the execution and delivery of the Security Documents and this
Agreement, or execute and deliver to the Administrative Agent upon request all
such other documents, agreements and instruments necessary to further evidence
and more fully describe the collateral intended as security for the Notes, or to
correct any omissions in any Loan Document, or to state more fully the security
obligations set out herein or in any Loan Document, or to perfect, protect or
preserve any Liens created pursuant to any of the Security Documents, or to
perfect any Liens on Property hereafter acquired; or to make any recordings, to
file any notices or obtain any consents, all as may be necessary in connection
therewith. The Borrower at its expense shall and shall cause each of its
Consolidated Subsidiaries (other than the TexStar JVs) to promptly execute and
deliver to the Administrative Agent upon request all such other documents,
agreements and instruments that are necessary to comply with or accomplish the
covenants and agreements of the Borrower and its Consolidated Subsidiaries in
any Loan Document.

SECTION 7.6 Title Curative. The Borrower shall and shall cause each of its
Consolidated Subsidiaries (other than the TexStar JVs) to cure, or cause to be
cured, any title defects or exceptions (a) which constitute Liens other than
Excepted Liens or (b) to the extent that such title defects or exceptions do not
constitute Liens but materially interfere with its ability to conduct its
business.

SECTION 7.7 Additional Collateral.

(a) Lien on Pipeline Property. At all times hereunder that the Obligations
remain unpaid, including whenever any Credit Party acquires any additional
Pipeline Properties, the Credit Parties shall, at such times as set forth in
this clause (a), grant to the Administrative Agent for the benefit of the
Secured Parties as security for the Obligations a first-priority Lien interest
(subject only to Excepted Liens) covering such Pipeline Properties under the
Security Documents. On or before the date it delivers the compliance certificate
required by Section 7.1(i) in connection with (i) the quarterly financial
statements for the second fiscal quarter of each Fiscal Year delivered pursuant
to Section 7.1(b) and (ii) the annual financial statements delivered pursuant to
Section 7.1(a) for each Fiscal Year, the Borrower shall provide the
Administrative Agent a list of Pipeline Properties acquired or constructed since
the latest delivery by the Borrower of such a list pursuant to this Section 7.7,
and, within sixty (60) days (or such longer period as the Administrative Agent
may agree in its sole discretion) following the delivery thereof, provide such
Lien, which will be created and perfected by and in accordance with the
provisions of the Mortgages, deeds of trust, security agreements and financing
statements, or other Security Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary) counterparts for recording purposes.

 

85



--------------------------------------------------------------------------------

(b) Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 7.7(a) above, the Borrower or such Credit Party
will provide to the Administrative Agent title information (to the extent
readily available without undue burden or costs), surveys, Flood Certificates
and such other affidavits, documents, certificates and instruments as shall be
reasonably requested by the Collateral Agent in form and substance reasonably
satisfactory to the Administrative Agent with respect to such Credit Party’s
interests in such Pipeline Properties.

(c) Legal Opinions. Promptly after the filing of any new Security Document in
any state, upon the reasonable request of the Administrative Agent, the Credit
Parties will provide, or cause to be provided, to the Administrative Agent an
opinion addressed to the Administrative Agent for the benefit of the Lenders in
form and substance reasonably satisfactory to the Administrative Agent in its
sole discretion from counsel reasonably acceptable to Administrative Agent,
stating that the Security Document is valid, binding and enforceable in
accordance with its terms and in legally sufficient form for such jurisdiction
(subject to customary assumptions and qualifications).

(d) Subordination of Credit Party’s Liens.

(i) Each Credit Party hereby subordinates and assigns in favor of Administrative
Agent for the benefit of the Lenders any and all liens, statutory or otherwise,
and any rights of offset contractual or otherwise it has or may have in the
future against such Credit Party’s interests in the Mortgaged Properties or in
the Pipeline Properties and revenues attributable to its interest therein,
including the Contracts and Records (defined below).

(ii) Any officer or employee of Administrative Agent is expressly granted the
right at its option upon not less than one (1) Business Day’s notice, to visit
and inspect (A) each of the Credit Parties’ offices, including all books and
records, area of mutual interest agreements, gathering agreements, pipeline
operating agreements, contracts and other agreements that relate to the Pipeline
Properties, geological and geophysical, production data and records, accounting
records, and land files referring to the gathering, transportation, sale,
purchase, exchange or processing of Hydrocarbons whether such data, information
or agreements are in written form or electronic format (the “Contracts and
Records”), and to examine, take copies and extracts therefrom, and (B) any of
the Pipeline Properties (provided, however, so long as no Event of Default
exists, only one (1) visit and inspection per fiscal year shall be at the
expense of the Credit Parties).

(iii) Following the occurrence and during the continuance of an Event of
Default, to the extent set forth in the Security Documents, each Credit Party
acknowledges that the Administrative Agent is expressly granted the right to
exercise any and all liens, statutory or otherwise, rights of offset or
recoupment it has and to receive the monies, income, proceeds, or benefits
attributable to the gathering, transportation of Hydrocarbons through the
Pipeline Properties (except for such Pipeline Properties that are not Mortgaged
Properties), to hold the same as security for the Obligations and to apply it on
the principal and interest or other amounts owing on any of the Obligations,
whether or not then due, in such order or manner as Administrative Agent may
elect.

 

86



--------------------------------------------------------------------------------

(e) Subordination of Intercompany Debt. Any Intercompany Notes or advances of
any Credit Party howsoever evidenced by journal entries or otherwise now or
hereafter owed to or held by any other Credit Party are hereby subordinated to
the Obligations of such other Credit Party to the Lenders, and any document or
instrument evidencing such loans or advances shall contain a legend giving
notice of such subordination. Any such Intercompany Notes or advances of any
other Credit Party due to such Credit Party, if the Administrative Agent so
requests following the occurrence and during the continuance of an Event of
Default, shall be collected, enforced and received by such Credit Party as
trustee for the Lenders and be paid over to the Administrative Agent for the
account of the Lenders on account of the Obligations but without affecting in
any manner the liability of such Credit Party under the other provisions of this
Agreement or any other Loan Document. Any Lien, claim, right or other
encumbrance on any property of any Credit Party in favor of any other Credit
Party is hereby subordinated in all respects to the Liens granted to the
Administrative Agent for the benefit of the Lenders.

(f) Other Real Property Collateral. The Borrower shall notify the Administrative
Agent, within ten (10) days after the acquisition of any real property other
than Pipeline Properties with a fair market value in excess of $10,000,000 by
any Credit Party that is not subject to the existing Security Documents, and
within sixty (60) days (or such longer period as the Administrative Agent may
agree in its sole discretion) following any such acquisition, deliver Mortgages,
title information, surveys, opinions, Flood Certificates and other documents
reasonably requested by the Administrative Agent in connection with granting and
perfecting a first priority Lien, other than Excepted Liens, on such real
property in favor of the Collateral Agent, for the benefit of the Secured
Parties, all in form and substance reasonably acceptable to the Administrative
Agent.

(g) Exclusions. Notwithstanding anything to the contrary contained herein, with
respect to any real property, if the Administrative Agent reasonably determines
that the costs, financial and otherwise, of obtaining or maintaining a Lien,
perfecting a Lien and/or complying with all Applicable Law with respect to such
a Lien outweigh the benefit to the Secured Parties of the security afforded
thereby, the Administrative Agent will notify the Borrower of such determination
and, (x) if such real property is not then subject to a Lien pursuant to the
Security Documents, such real property shall not be required to become subject
to a Lien pursuant to the Security Documents and, (y) if such real property is
already subject to a Lien pursuant to the Security Documents, the Administrative
Agent shall, upon obtaining the consent of the Required Lenders, release such
Lien.

SECTION 7.8 Corporate Identity. The Borrower shall do or cause to be done (or
refrain from doing or causing to be done, as the case may be) all things
necessary to ensure that the separate legal identity of the Borrower will at all
times be respected and that neither the Borrower nor any of Borrower’s
Consolidated Subsidiaries will be liable for any obligations,

 

87



--------------------------------------------------------------------------------

contractual or otherwise, of Atlas Energy or any of its Subsidiaries or other
entity in which Atlas Energy or any of its Subsidiaries owns any equity interest
(other than the Borrower, General Partner and Borrower’s Subsidiaries). Without
limiting the foregoing, the Borrower will (i) observe all requirements,
procedures and formalities necessary in order that the Borrower will for all
purposes be considered a validly existing entity separate and distinct from the
General Partner, (ii) not permit any commingling of the assets of the General
Partner, Atlas Energy or any of its Subsidiaries with assets of the Borrower or
any of its Subsidiaries which would prevent such assets of such persons from
being readily distinguished from the assets of the Borrower and its Subsidiaries
and (iii) take reasonable and customary actions to ensure that creditors of the
General Partner, Atlas Energy or any of its Subsidiaries are aware that each
such Person is an entity separate and distinct from the Borrower and its
Subsidiaries.

SECTION 7.9 ERISA Information and Compliance. The Credit Parties will promptly
furnish and will cause the Consolidated Subsidiaries (other than any TexStar JV)
and any ERISA Affiliate to promptly furnish to the Administrative Agent with
sufficient copies to the Lenders (i) immediately upon becoming aware of the
occurrence of any ERISA Event or of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by a Responsible
Officer specifying the nature thereof, what action the Credit Party, the
Consolidated Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed in writing
by the Internal Revenue Service, the Department of Labor or the PBGC with
respect thereto, and (ii) immediately upon receipt thereof, copies of any notice
of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan. With respect to each Plan (other than a Multiemployer
Plan), the Credit Parties will, and will cause each Consolidated Subsidiary and
ERISA Affiliate to, (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of section
412 of the Code (determined without regard to subsections (d), (e), (f) and
(k) thereof) and of section 302 of ERISA (determined without regard to sections
303, 304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

SECTION 7.10 [Intentionally Omitted].

SECTION 7.11 Additional Guarantees and Security Documents.

(a) As an inducement to the Administrative Agent and the Lenders to enter into
this Agreement, each Credit Party (other than the Borrower) shall execute and
deliver to Administrative Agent the Guaranty Agreement substantially in the form
and upon the terms of Exhibit H, providing for the guaranty of payment and
performance of the Obligations and each Credit Party shall execute and deliver
to the Administrative Agent the Security Agreement pursuant to which each Credit
Party will grant liens and security interests in its personal property
constituting Collateral (as defined therein) to secure the Obligations. In
addition, within thirty (30) days of the formation or acquisition of any
Consolidated Subsidiary, the Borrower shall (i) cause such Consolidated
Subsidiary to execute

 

88



--------------------------------------------------------------------------------

and deliver to the Administrative Agent a joinder agreement substantially in the
form attached as an exhibit to the Security Agreement (the “Joinder Agreement”)
pursuant to which such Consolidated Subsidiary will become a party to the
Guaranty Agreement and the Security Agreement, (ii) execute and deliver, or
cause the owner of the Capital Stock in such Consolidated Subsidiary (to the
extent such owner is a Credit Party) to execute and deliver, a supplement to the
Security Agreement (in form and substance reasonably satisfactory to the
Collateral Agent ) to pledge and grant a security interest in the Capital Stock
in such Consolidated Subsidiary, and (iii) deliver or cause to be delivered such
other documents and instruments as may be required with respect to such
Consolidated Subsidiary pursuant to Section 7.5. Notwithstanding anything to the
contrary in this Article VII, any pledge of the Capital Stock of a CFC shall be
limited to sixty-five percent (65%) of such Capital Stock.

(b) The Borrower will not permit any of its Consolidated Subsidiaries that is
not a Guarantor to, directly or indirectly, guarantee the payment of any
Indebtedness of the Borrower or another Credit Party unless such Consolidated
Subsidiary executes and delivers to the Administrative Agent a Joinder Agreement
pursuant to which it becomes a party to the a Guaranty Agreement as a Guarantor.

(c) Within thirty (30) days of the formation or acquisition of any Subsidiary or
any Unrestricted Entity, Borrower shall cause such Subsidiary or Unrestricted
Entity to execute and deliver to Administrative Agent certified copies of such
Subsidiary’s, or Unrestricted Entity’s, as the case may be, organizational
documents.

Notwithstanding the foregoing, no Foreign Subsidiary will be required to execute
and deliver the Guaranty Agreement, the Security Agreement or any Joinder
Agreement, if such actions would have material adverse tax consequences to the
Borrower and its Subsidiaries.

SECTION 7.12 Payment and Performance of Obligations. The Borrower shall and
shall cause its Consolidated Subsidiaries (other than any TexStar JV) to pay and
perform all Obligations under the other Loan Documents, and pay or perform
(a) Taxes that may be levied or assessed upon it or any of its property, and
(b) all other obligations and liabilities in accordance with customary trade
practices, except that the Borrower or such Consolidated Subsidiary may contest
any item described in clause (a) or (b) of this Section 7.12 in good faith so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP, and except where the failure to pay or perform such items described in
clause (a) or (b) of this Section 7.12 would not reasonably be expected to
individually or in the aggregate, have a Material Adverse Effect.

SECTION 7.13 Compliance with Laws and Approvals. The Borrower shall and shall
cause its Consolidated Subsidiaries (other than the TexStar JVs) to observe and
remain in compliance in all material respects with all Applicable Laws
(including, without limitation, Anti-Corruption Laws and applicable Sanctions)
and maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

SECTION 7.14 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit to refinance indebtedness outstanding under the Existing
Credit Agreement and for working capital and other general corporate purposes of
the Credit Parties, including, without limitation, the payment of certain fees
and expenses incurred in connection with the Transactions and this Agreement,
Permitted Acquisitions and other Investments and Restricted Payments permitted
under this Agreement.

SECTION 7.15 Designation of Unrestricted Entities. The Borrower’s board of
directors may, at any time, designate any Consolidated Subsidiary as an
Unrestricted Entity by prior written notice to the Administrative Agent;
provided that the Borrower shall only be permitted to so designate a new
Unrestricted Entity after the Closing Date and so long as (a) no Default or
Event of Default exists or would result therefrom, (b) such Subsidiary does not
own any Capital Stock or Indebtedness of, or own or hold a Lien on any property
of, the Borrower or any other Subsidiary that is not a subsidiary of the
Subsidiary to be so designated and (c) the Borrower shall have been able to make
a dividend in accordance with Section 9.6(g) in an amount equal to the greater
of (i) the aggregate of all investments made in such Subsidiary and (ii) the
fair market value of such Subsidiary. The Borrower may designate any
Unrestricted Entity to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided further that (i) such Unrestricted Entity,
both before and after giving effect to such designation, shall be a Wholly-Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default then exists or
would occur as a consequence of any such Subsidiary Redesignation, (iii) based
on good faith projections prepared by the Borrower for the period from the date
of the respective Subsidiary Redesignation to the date that is one year
thereafter, the Consolidated Funded Debt Ratio shall be better than or equal to
such level as would be required to provide that no Default or Event of Default
would exist under Article VIII through the date that is one year from the date
of the respective Subsidiary Redesignation, (iv) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, (v) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer, certifying to the
best of such officer’s knowledge compliance with the requirements of preceding
clauses (i) through (iv), inclusive, and containing the calculations required by
the preceding clause (iii), and (vi) any Unrestricted Entity subject to a
Subsidiary Redesignation may not thereafter be designated as an Unrestricted
Entity.

SECTION 7.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Obligations of each Credit Party
(other than Borrower) and absolutely, unconditionally and irrevocably undertakes
to provide such funds or other support as may be needed from time to time by
each Credit Party (other than the Borrower) in order for such Credit Party to
honor its obligations under its respective Guaranty Agreement including
obligations with respect to Hedging Agreements (provided, however, that the
Borrower shall only be liable under this Section 7.16 for the maximum amount of
such

 

90



--------------------------------------------------------------------------------

liability that can be hereby incurred without rendering its obligations under
this Section 7.16, or otherwise under this Agreement or any Loan Document, as it
relates to such other Credit Parties, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Borrower under this Section 7.16 shall remain in full
force and effect until all Obligations are paid in full to the Lenders, the
Administrative Agent and all other Secured Parties, and all of the Lenders’
Commitments are terminated. The Borrower intends that this Section 7.16
constitute, and this Section 7.16 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE VIII

FINANCIAL COVENANTS

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Commitments terminated, the Borrower and its
Consolidated Subsidiaries will not:

SECTION 8.1 Consolidated Funded Debt Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Funded Debt Ratio to be greater than:

(a) for the last day of any fiscal quarter during an Acquisition Period, 5.50 to
1.00; or

(b) for the last day of any other fiscal quarter, 5.25 to 1.00.

SECTION 8.2 Consolidated Senior Secured Funded Debt Ratio. As of the end of any
fiscal quarter, permit the Consolidated Senior Secured Funded Debt Ratio to be
greater than 3.25 to 1.00.

SECTION 8.3 Interest Coverage Ratio. As of the end of any fiscal quarter, permit
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date to be less than 2.50 to 1.00.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than (a) contingent, indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Commitments terminated, the Credit Parties
will not, and will not permit any of their respective Consolidated Subsidiaries
to:

 

91



--------------------------------------------------------------------------------

SECTION 9.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Notes and the Obligations (excluding Specified Hedge Obligations
permitted pursuant to Section 9.1(b)) or any guaranty of or suretyship
arrangement for the Notes or other Obligations;

(b) Indebtedness and obligations owing under Hedging Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c) Indebtedness existing on the Closing Date and not otherwise permitted under
this Section 9.1 and listed on Schedule 9.1;

(d) Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed the greater of (i) $25,000,000
and (ii) 1.0% of Consolidated Net Tangible Assets as of the end of the fiscal
quarter ending immediately prior to the date of such incurrence for which
financial statements are available (as determined at the time of such
incurrence);

(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets and (ii) neither
the Borrower nor any Consolidated Subsidiary thereof (other than such Person or
any other Person that such Person merges with or that acquires the assets of
such Person) shall have any liability or other obligation with respect to such
Indebtedness;

(f) Guaranty Obligations with respect to Indebtedness permitted pursuant to this
Section 9.1;

(g) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(h) Intercompany Debt, provided, that (i) any such Intercompany Debt owing to a
Credit Party in excess of $10,000,000 is evidenced by an Intercompany Note which
has been pledged to secure the Obligations and is in the possession of the
Collateral Agent, and (ii) any Intercompany Debt is subordinated to the
Obligations in accordance with Section 7.7(e) upon terms and conditions
satisfactory to the Collateral Agent;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

92



--------------------------------------------------------------------------------

(j) Indebtedness under bid bonds, performance bonds, surety bonds, release,
appeal and similar bonds (including guarantees and obligations with respect to
letters of credit or other support of any such bond and Indebtedness associated
with any such bonds or surety obligations pursuant to any Applicable Law in
connection with the operation of any Pipeline Properties), statutory obligations
or with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business, and reimbursement obligations in respect of any of
the foregoing;

(k) Indebtedness of the Borrower to the General Partner to enable the General
Partner to pay general and administrative costs and expenses of the Borrower
substantially in accordance with past practices;

(l) Indebtedness representing deferred compensation and other similar
arrangements to employees of the Borrower and its Consolidated Subsidiaries
incurred in the ordinary course of business;

(m) Indebtedness incurred by the Borrower or its Consolidated Subsidiaries in an
acquisition or Asset Disposition under agreements providing for indemnification,
the adjustment of the purchase price or other similar adjustments and earn-outs
or similar obligations;

(n) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with cash management or deposit
accounts;

(o) Indebtedness incurred by the Borrower or any of its Consolidated
Subsidiaries constituting reimbursement obligations with respect to letters of
credit, bank guarantees or similar instruments issued in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to similar reimbursement type obligations; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(p) guarantees of Subsidiary obligations (other than obligations for borrowed
money);

(q) Indebtedness of the Borrower incurred in connection with a senior or
subordinated unsecured note offering, or any unsecured bridge loan incurred in
connection with or in lieu of any such senior or subordinated unsecured note
offering, or any other unsecured Indebtedness, provided that (i) no Event of
Default has occurred and is continuing or would occur after giving effect to
such incurrence, (ii) after giving effect to the incurrence of such Indebtedness
on a Pro Forma Basis, the Borrower shall be in compliance with all covenants set
forth in Article VIII as of the most recently ended fiscal quarter of the
Borrower, (iii) has a final maturity date no earlier than the date that is 180
days after the final maturity date of the Revolver Facility and (iv) the
documentation for which contains financial covenants no more restrictive than
those set forth in this Agreement;

 

93



--------------------------------------------------------------------------------

(r) Indebtedness incurred in connection with Capital Leases in respect of any
Sale and Lease-Back Transaction that is permitted under Section 9.12;

(s) additional Indebtedness not otherwise permitted pursuant to this Section 9.1
in an aggregate principal amount not to exceed the greater of (i) $50,000,000
and (ii) 2.0% of Consolidated Net Tangible Assets as of the end of the fiscal
quarter ending immediately prior to the date of such incurrence for which
financial statements are available (as determined at the time of such
incurrence);

(t) any Refinancing Indebtedness in respect of any Indebtedness permitted under
clauses (c), (d), (e) and (s) of this Section 9.1; provided, that as of the date
of incurring such Refinancing Indebtedness and after giving effect thereto, no
Event of Default shall exist or have occurred and be continuing; and

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (t) above.

SECTION 9.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

(a) Liens created pursuant to the Loan Documents;

(b) Liens in existence on the Closing Date and described on Schedule 9.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 9.1(c); provided that the Lien
does not extend to any additional Property other than (i) after-acquired
Property that is affixed or incorporated into the Property covered by such Lien
or (ii) proceeds and products thereof; provided that individual financings
provided by a lender may be cross-collateralized to other financings of such
type provided by such lender or its Affiliates;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(d) (i) the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (A) which are not overdue for a period of more than ninety
(90) days or (B) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
and (ii) do not, individually or in the aggregate, materially impair the use
thereof in the operation of the business of the Borrower or any of its
Subsidiaries;

 

94



--------------------------------------------------------------------------------

(e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation and Liens incurred in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies or to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;

(f) encumbrances of third party surface owners and owners of other estates in
lands (other than lands to which the Borrower or any of its Subsidiaries has fee
simple title) covered by Pipeline right-of-ways, permits and easements;

(g) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property of the Borrower or any of its Subsidiaries for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, or timber, and other like
purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, and defects, irregularities, zoning restrictions and
deficiencies in title of any rights of way or other Property which in the
aggregate do not materially impair the use of such rights of way or other
Property for the purposes of which such rights of way and other Property are
held by the Borrower or any of its Subsidiaries or materially impair the value
of such Property subject thereto;

(h) Liens which do not materially interfere with the occupation, use, and
enjoyment by Borrower of the Pipeline Properties in the ordinary course of
business as presently conducted or materially impair the value thereof for the
purposes thereof (taken as a whole);

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to Operating
Leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries or oil and gas leases or rights of way acquired in the ordinary
course of business solely with respect to the right to maintain flow lines or
gathering lines or sales lines across the lands subject thereto, in each case,
not (i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of the facility of which such real property
or Pipeline Property are a part or (iii) individually or in the aggregate
materially interfering with the ordinary conduct of the business of the Borrower
or its Subsidiaries at the facility of which such real property or Pipeline
Property are a part;

 

95



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness permitted under Section 9.1(d) or 9.1(r);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any Property other than the Property financed by such Indebtedness
(it being understood that individual financings of the type permitted under
Section 9.1(d) or 9.1(r) provided by any lender may be cross-collateralized to
other financings of such type provided by such lender or its Affiliates),
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such Property at the time it was acquired;

(k) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;

(l) Liens on tangible property or tangible assets (i) of any Subsidiary which
are in existence at the time that such Subsidiary is acquired pursuant to an
acquisition permitted under Section 9.3(f) and (ii) of the Borrower or any of
its Subsidiaries existing at the time such tangible property or tangible assets
are purchased or otherwise acquired by the Borrower or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens
(1) are not incurred in connection with, or in anticipation of, any acquisition
permitted under Section 9.3(f), purchase or other acquisition, (2) are
applicable only to specific tangible property or tangible assets, (3) are not
“blanket” or all asset Liens and (4) do not attach to any other property or
assets of the Borrower or any of its Subsidiaries and (B) the Indebtedness
secured by such Liens is permitted under Section 9.1(e) of this Agreement);

(m) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction, (ii) attaching to pooling, commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions or entities, or
electronic payment service providers, arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking or finance industry;

(n) (i) contractual or statutory Liens of landlords to the extent relating to
the Property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the Property or assets relating to such contract;

(o) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries;

 

96



--------------------------------------------------------------------------------

(p) Liens on equity interests in any Unrestricted Entities securing Indebtedness
of such Unrestricted Entities;

(q) easements, rights-of-way, restrictions, encroachments, trackage rights,
special assessments, leases, licenses, development agreements, deferred services
agreements, restrictive covenants, restrictions on use, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(r) Liens not otherwise permitted hereunder on assets securing Indebtedness and
other obligations in the aggregate amount not to exceed the greater of
(i) $25,000,000 and (ii) 1.0% of Consolidated Net Tangible Assets as of the end
of the fiscal quarter ending immediately prior to the date of such incurrence
for which financial statements are available (as determined at the time of such
incurrence).

(s) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas and/or
hydrocarbons, unitization and pooling declarations and agreements, area of
mutual interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided, that any such Lien referred to in this clause (s) does not materially
impair (i) the use of the Property covered by such Lien for the purposes for
which such Property is held by the Borrower or any Consolidated Subsidiary, or
(ii) the value of such Property subject thereto;

(t) Liens to secure any Refinancing Indebtedness to the extent the Indebtedness
so refinanced was secured by a Lien referred to in clause (j), (l) or (r) of
this Section 9.2; provided, however, that (x) such new Lien shall be limited to
all or part of the same Property that secured (or, under the written
arrangements under which the original Lien arose, could secure) the original
Lien (plus any replacements, additions, accessions and improvements on such
Property), and (y) any Liens permitted under this clause (t) that replaced Liens
originally permitted under clause (r) of this Section 9.2 hereunder shall reduce
the amount available under such clause (r);

(u) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

 

97



--------------------------------------------------------------------------------

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
Consolidated Subsidiary in connection with any letter of intent or other
agreement in respect of any Investment permitted by Section 9.3 and (b) Liens on
advances of cash or Cash Equivalents in favor of the seller of any Property to
be acquired in an Investment permitted by Section 9.3 to be applied against the
purchase price for such Investment;

(w) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business; and

(x) Liens on cash and Cash Equivalents that will be used to defease or to
satisfy and discharge Indebtedness in full; provided that such defeasance or
satisfaction and discharge is not prohibited by the Agreement and that such
deposit shall be deemed for purposes of Section 9.9 (to the extent applicable)
to be a prepayment of such Indebtedness.

SECTION 9.3 Limitations on Investments. Purchase, own, invest in or otherwise
acquire, directly or indirectly, any Capital Stock, interests in any partnership
or joint venture (including, without limitation, the creation or capitalization
of any Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make,
directly or indirectly, any loans, advances or extensions of credit to, or any
investment in cash or by delivery of Property in, any other Person (all the
foregoing, “Investments”) except:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3, and (iii) Investments made after the Closing Date in the Borrower
or any of the Guarantors, the Anadarko JVs, the TexStar JVs, or the Centrahoma
JV;

(b) Investments in cash and Cash Equivalents at the time such Investment is
made, including securities deemed cash pursuant to Section 9.5(k);

(c) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(d) Hedging Agreements permitted pursuant to Section 9.1;

(e) purchases of assets in the ordinary course of business;

(f) (i) Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, which acquisitions involve a purchase price less
than or equal to $50,000,000; provided that (A) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom, (B) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor,
(C) the Borrower and its Consolidated Subsidiaries shall be in compliance with
Section 9.11 immediately after giving effect to such acquisition, (D) the
Borrower shall be in compliance on a Pro Forma Basis with the covenants set
forth in Sections 8.1, 8.2 and 8.3 based

 

98



--------------------------------------------------------------------------------

on the most recently ended four fiscal quarter period and as adjusted for such
acquisition, (E) such acquired Person (other than an Unrestricted Entity) or
assets shall not be subject to any material liabilities except as permitted by
this Agreement, (F) a first priority perfected lien and security interest
(subject to Excepted Liens) shall be granted to the Administrative Agent for the
benefit of the Lenders in such acquired assets; provided, however, that
(I) nothing herein shall require any Unrestricted Entity to grant a first
priority lien in its assets; and (II) such acquisition shall be limited to
Persons primarily involved in the business of, and/or assets primarily
involving, natural gas gathering and processing operations; and (ii) Permitted
Acquisitions;

(g) Investments (i) in the form of loans and advances to officers, directors and
employees of the Borrower and its Consolidated Subsidiaries in an aggregate
amount not to exceed $1,000,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes and
(ii) acquisitions of obligations of one or more officers, directors or other
employees of in connection with such officer’s, director’s or employee’s
acquisition of Capital Stock of the Borrower, so long as no cash is actually
advanced by the Borrower or any Consolidated Subsidiary to such officers or
employees in connection with the acquisition of any such obligations;

(h) Investments in the form of Indebtedness permitted pursuant to
Section 9.1(h);

(i) Guaranty Obligations of the Credit Parties and their Subsidiaries permitted
pursuant to Section 9.1;

(j) Investments in Subsidiaries and joint ventures not otherwise permitted by
this Section 9.3 equal to the greater of (i) twenty percent (20%) of
Consolidated Net Tangible Assets and (ii) $450 million, so long as (A) no Event
of Default exists immediately before or after giving effect to such Investment,
(B) the Borrower is in compliance on a pro forma basis with the financial
covenants under Article VIII of the Credit Agreement after giving effect to such
Investment and any Indebtedness incurred in connection therewith, and (C) the
Credit Parties have Liquidity not less than $50,000,000 after giving effect to
such Investment and any Indebtedness incurred in connection therewith.

(k) accounts receivable arising in the ordinary course of business and
extensions of trade credit in the ordinary course of business by the Borrower or
any of the Consolidated Subsidiaries;

(l) loans and advances by Borrower to General Partner to pay general and
administrative expenses of the Borrower pursuant to the Limited Partnership
Agreement;

(m) extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
in the ordinary course of business;

 

99



--------------------------------------------------------------------------------

(n) investments (including Indebtedness and Capital Stock) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured investment
or other transfer of title with respect to any secured Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) investments in the ordinary course consisting of endorsements for collection
or deposit;

(q) Investments made as a result of receipt of consideration other than cash and
Cash Equivalents from an Asset Disposition made in compliance with
Section 9.5(k);

(r) Investments permitted under Section 9.4 or Section 9.6;

(s) other Investments not otherwise permitted pursuant to this Section 9.3 not
exceeding in an aggregate amount the greater of $100,000,000 and five percent
(5%) of Consolidated Net Tangible Assets as of the end of the fiscal quarter
ending immediately prior to the date of such Investment for which financial
statements are available (as determined at the time of such Investment);

(t) Investments of a Consolidated Subsidiary acquired after the Closing Date or
of an entity merged into or amalgamated or consolidated with a Consolidated
Subsidiary in a transaction that is not prohibited by Section 9.4 after the
Closing Date to the extent that such Investments were not made in contemplation
of such acquisition, merger, amalgamation or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation;

(u) intercompany current liabilities owed to Unrestricted Entities or joint
ventures incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and its Subsidiaries; and

(v) Investments resulting from pledges and deposits that are Excepted Liens.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

SECTION 9.4 Limitations on Fundamental Changes. Merge, consolidate or enter into
any similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:

 

100



--------------------------------------------------------------------------------

(a) (i) any Consolidated Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Consolidated Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any
Consolidated Subsidiary of the Borrower (provided that if a Wholly-Owned
Subsidiary that is a Guarantor is merging with a Consolidated Subsidiary, a
Wholly-Owned Subsidiary that is a Guarantor shall be the continuing or surviving
entity or simultaneously with such transaction, the continuing or surviving
entity shall become a Guarantor and the Borrower shall comply with Section 7.11
in connection therewith);

(b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c) any Consolidated Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise)
(provided that (x) if such disposition is by an Anadarko JV, such disposition
may include a pro rata distribution of assets to the Class A member of such
Anadarko JV, (y) if such disposition is by the Centrahoma JV, such disposition
may include a pro rata distribution of assets to any member in the Centrahoma JV
that is not a Credit Party, or (z) if such disposition is by a TexStar JV, such
disposition may include a pro rata distribution of assets to any member in such
TexStar JV that is not a Credit Party) to the Borrower or any Guarantor;
provided that, with respect to any such disposition by any Non-Guarantor
Subsidiary, the consideration for such disposition shall not exceed the fair
value of such assets;

(d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(e) dispositions permitted by Section 9.5;

(f) any Consolidated Subsidiary of the Borrower may merge with or into the
Person such Consolidated Subsidiary was formed to acquire in connection with an
acquisition permitted under Section 9.3(f), provided that (i) a Guarantor shall
be the continuing or surviving entity or (ii) simultaneously with such
transaction, the continuing or surviving entity shall become a Guarantor and the
Borrower shall comply with Section 7.11 in connection therewith);

(g) any Person may merge into the Borrower or any of its Consolidated
Subsidiaries in connection with any acquisition permitted under Section 9.3(f);
provided that (i) in the case of a merger involving the Borrower or a Guarantor,
the continuing or surviving Person shall be the Borrower or a Guarantor and
(ii) the continuing or surviving Person shall be the Borrower or a Wholly-Owned
Subsidiary of the Borrower;

 

101



--------------------------------------------------------------------------------

(h) the Borrower or any Consolidated Subsidiary may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it in order to effect an investment permitted under Section 9.3; provided,
however, that in each case, immediately after giving effect thereto in the case
of any such merger to which any Credit Party is a party, such Credit Party is
the surviving corporation or the surviving or continuing Person shall have
expressly assumed all of such Credit Party’s obligations under the Loan
Documents pursuant to documentation reasonably satisfactory to the
Administrative Agent.

SECTION 9.5 Limitations on Asset Dispositions. Make any Asset Disposition
except:

(a) the disposition of inventory in the ordinary course of business;

(b) the disposition of obsolete or worn-out assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries and the disposition of
immaterial assets that are no longer necessary for the business of the Borrower
and its Subsidiaries (as determined in the Borrower’s reasonable business
judgment), in each case, whether now owned or hereafter acquired in the ordinary
course of business;

(c) the transfer of assets to the Borrower or any Guarantor pursuant to
Section 9.4(b) and any other transaction permitted pursuant to Section 9.4;

(d) the Borrower or any Subsidiary may write-off, discount, sell or otherwise
dispose of defaulted or past due receivables and similar obligations in the
ordinary course of business and not as part of an accounts receivable financing
transaction;

(e) the disposition of any Hedging Agreement;

(f) dispositions of cash and Cash Equivalents not otherwise prohibited by
Sections 9.3 or 9.6;

(g) (i) any Consolidated Subsidiary may transfer assets to the Borrower or any
other Guarantor, (ii) the Borrower may transfer assets to any Guarantor,
(iii) any Non-Guarantor Subsidiary may transfer assets to the Borrower or any
Guarantor (provided that, in connection with any such transfer, the Borrower or
such Guarantor shall not pay more than an amount equal to the fair market value
of such assets as determined at the time of such transfer) and (iv) any
Non-Guarantor Subsidiary may transfer assets to any other Non-Guarantor
Subsidiary;

(h) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

 

102



--------------------------------------------------------------------------------

(i) easement, rights of way, leases, subleases, licenses or sublicenses of real
or personal property granted by any Borrower or any of its Subsidiaries to
others in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(j) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property;

(k) dispositions by the Borrower and its Consolidated Subsidiaries not otherwise
permitted under this Section 9.5; provided that (i) at the time of such
disposition, no Event of Default shall exist or would result from such
disposition, (ii) the purchase price for such asset sale shall be at fair market
value and (iii) not less than 75% of the purchase price for such asset shall be
paid to the Borrower or such Consolidated Subsidiary in cash (provided that the
following shall be deemed to be cash for purposes of this provision and
Section 9.3(q) and for no other provision: (A) any liabilities (as shown on the
Borrower’s or such Consolidated Subsidiary’s most recent balance sheet or in the
footnotes thereto) of the Borrower or a Consolidated Subsidiary, other than
liabilities that are by their terms subordinated to the Obligations or that are
owed to the Borrower or a Consolidated Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Subsidiaries have been validly released by all creditors in writing and (B) any
securities received by the Borrower or such Consolidated Subsidiary from such
transferee that are converted by the Borrower or such Consolidated Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such disposition), and (iv) any mandatory prepayment required under
Section 2.6 in connection with such asset disposition is made;

(l) dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(m) transfers of property subject to casualty events upon receipt of the Net
Cash Proceeds of such casualty event;

(n) dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Borrower and its
Consolidated Subsidiaries;

(o) sale-leaseback transactions permitted under Section 9.12;

(p) any Restricted Payment that is permitted to be made, and is made, pursuant
to Section 9.6 or any Investment that is permitted to be made, and is made,
pursuant to Section 9.3;

(q) the creation of any Lien permitted under this Agreement;

 

103



--------------------------------------------------------------------------------

(r) any issuance, sale, pledge or other disposition of Capital Stock in, or
Indebtedness or other securities of, an Unrestricted Entity;

(s) dispositions arising from condemnations, eminent domain, seizure,
nationalization or any similar action; and

(t) dispositions of Investments (including Capital Stock) in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements or
rights of first refusal between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements.

SECTION 9.6 Limitations on Restricted Payments. Declare or pay any dividend on,
or make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Capital Stock of any Credit Party, or make
any distribution of cash, property or assets to the holders of shares of any
Capital Stock of any Credit Party (all of the foregoing, the “Restricted
Payments”), provided that:

(a) the Borrower or any Subsidiary thereof may make Restricted Payments to the
extent required by the Limited Partnership Agreement unless an Event of Default
has occurred and is continuing or would result therefrom;

(b) the Borrower may pay dividends on its own convertible preferred units in the
form of additional units;

(c) the Borrower or any Subsidiary thereof may make Restricted Payments to any
Credit Party;

(d) the Borrower or any Subsidiary thereof may make Restricted Payments to other
holders of such Person’s Capital Stock in connection with a pro rata
distribution to all holders of such Person’s Capital Stock (including in the
case of the Borrower, distributions to the General Partner in respect of its
incentive distribution rights);

(e) the Anadarko JVs may make Restricted Payments as are required by the joint
venture agreements of the Anadarko JVs as in effect on the date hereof, the
Centrahoma JV may make Restricted Payments as are required by the joint venture
agreement of the Centrahoma JV as in effect on the date hereof, and the TexStar
JVs may make Restricted Payments as are required by the joint venture agreements
of the TexStar JVs as in effect on the date hereof;

(f) (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries that are
Foreign Subsidiaries;

 

104



--------------------------------------------------------------------------------

(g) the Borrower or any Consolidated Subsidiary may make other dividends on and
purchases, redemptions or acquisitions for value of its Capital Stock and return
capital to its equity holders in an amount not to exceed $100,000,000 if the
Liquidity, on a Pro Forma Basis, is greater than or equal to $50,000,000;

(h) the Borrower may make Restricted Payments to holders of preferred Capital
Stock in the Borrower if the Liquidity, on a Pro Forma Basis, is greater than or
equal to $50,000,000;

(i) the Borrower may make cash distributions with the Net Cash Proceeds of
Equity Issuances by it (so long as such distributions are made within 120 days
following the Borrower’s receipt of such proceeds);

(j) the Borrower or any Consolidated Subsidiary may pay dividends and make
distributions on Capital Stock payable solely by the issuance of additional
shares of Capital Stock of the Person paying such dividends of distributions;

(k) the Borrower or any Consolidated Subsidiary may make payments or
distributions to satisfy dissenters’ rights, pursuant to or in connection with a
consolidation, merger, amalgamation or transfer of assets that complies with the
provisions of this Agreement;

(l) the Borrower or any Consolidated Subsidiary may distribute, as a dividend or
otherwise, of shares of Capital Stock of an Unrestricted Entity;

(m) the Borrower or any Consolidated Subsidiary may make a payment of cash in
lieu of the issuance of fractional shares of Capital Stock in connection with
any merger, consolidation, amalgamation or other business combination, or in
connection with any dividend, distribution or split of or upon exercise,
conversion or exchange of Capital Stock, warrants, options or other securities
exercisable or convertible into, Capital Stock of the Borrower or any direct or
indirect parent of the Borrower; and

(n) the Borrower and each of its Consolidated Subsidiaries may repurchase,
redeem or otherwise acquire or retire to finance any such repurchase, redemption
or other acquisition or retirement for value any Capital Stock of the Borrower
or any of its Consolidated Subsidiaries held by any current or former officer,
director, consultant, or employee of the Borrower or any Subsidiary of the
Borrower or, to the extent such Capital Stock were issued as compensation for
services rendered on behalf of the Borrower or any Subsidiary of the Borrower,
pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement and the Borrower and Consolidated Subsidiaries may declare and pay
dividends to the Borrower or any other Consolidated Subsidiary of the Borrower
the proceeds of which are used for such purposes, provided that the aggregate
amount of such purchases or redemptions in cash under this paragraph (b) shall
not exceed in any fiscal year $10,000,000 (plus the amount of net proceeds
(x) received by the Borrower during such calendar year from sales of Capital
Stock of the Borrower to directors, consultants, officers or employees of the
Borrower or any of its Affiliates in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year) which, if not used in any year, may
be carried forward to any subsequent calendar year.

 

105



--------------------------------------------------------------------------------

SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with Affiliate, other than:

(a) transactions permitted by Sections 9.1, 9.2(g), 9.3, 9.4, 9.5, 9.6 and 9.13;

(b) transactions between or among the Consolidated Subsidiary or any Person that
will become a Consolidated Subsidiary as a result of such transaction to the
extent otherwise permitted hereunder;

(c) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 9.7 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect;

(d) other transactions on terms as favorable as would be obtained by it on a
comparable arm’s length transaction with an independent, unrelated third party;

(e) employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(f) Equity Issuances by, or capital contributions made in, the Borrower; and

(g) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers, employees and consultants
of the Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries as determined in good faith by the board of directors of the
Borrower or senior management thereof.

SECTION 9.8 Certain Accounting Changes; Organizational Documents. (a) Change its
Fiscal Year end, or make (without the consent of the Administrative Agent) any
material change in its accounting treatment and reporting practices except as
required by GAAP or (b) amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational documents) or amend,
modify or change its bylaws (or other similar documents) in any manner which
would materially and adversely affect the rights or interests of the Lenders;
provided that any amendment to the Limited Partnership Agreement that has the
effect of increasing the amount of Restricted Payments required to be made by
the Borrower shall be deemed to materially and adversely affect the rights or
interests of the Lenders.

SECTION 9.9 Limitation on Payments and Modifications of Certain Indebtedness.

 

106



--------------------------------------------------------------------------------

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) at the maturity thereof) any Specified Debt, except:

(i) refinancings, refundings, renewals, extensions or exchange of any Specified
Debt permitted by Section 9.1(q) or (s), and by any subordination agreement
applicable thereto;

(ii) the payment of interest, expenses and indemnities in respect of Specified
Debt incurred under Section 9.1(q) or (s) (other than any such payments
prohibited by the subordination provisions thereof); and

(iii) prepayment of Specified Debt using Capital Stock or the Net Cash Proceeds
of any Equity Issuance (so long as such prepayment is made within 120 days
following the receipt of such proceeds).

SECTION 9.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement, the other Loan Documents and the
documents governing the Specified Obligations and Indebtedness permitted under
Section 9.1(c), (ii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 9.1(d) or 9.1(r); provided, that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith, (iii) restrictions contained in the organizational
documents of any Credit Party as of the Closing Date, (iv) restrictions in
connection with any Excepted Lien or any document or instrument governing any
Excepted Lien (provided, that any such restriction contained therein relates
only to the asset or assets subject to such Excepted Lien), (v) applicable law
or any applicable rule, regulation or order; (vi) any agreement or other
instrument of a Person acquired by or merged, amalgamated or consolidated with
or into the Borrower or any Consolidated Subsidiary that is a Consolidated
Subsidiary that was in existence at the time of such acquisition (or at the time
it merges with or into the Borrower or any Consolidated Subsidiary or assumed in
connection with the acquisition of assets from such Person (but, in each case,
not created in contemplation thereof)), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired or designated;
provided that in connection with a merger, amalgamation or consolidation under
this clause (vi), if a Person other than the Borrower or such Consolidated
Subsidiary is the successor company

 

107



--------------------------------------------------------------------------------

with respect to such merger, amalgamation or consolidation, any Subsidiary of
such Person, or any agreement or instrument of such Person or any Subsidiary of
such Person, shall be deemed acquired or assumed, as the case may be, by the
Borrower or such Consolidated Subsidiary, as the case may be, at the time of
such merger, amalgamation or consolidation; (vii) customary provisions in
operating or other similar agreements, asset sale agreements and stock sale
agreements entered into in connection with the entering into of such
transaction, which limitation is applicable only to the assets that are the
subject of those agreements; (viii) customary provisions contained in leases,
sub-leases, licenses, sublicenses, contracts and other similar agreements
entered into in the ordinary course of business; (ix) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures entered into in the ordinary course of business; and (x) any
encumbrance or restriction contained in documents or instruments governing other
Indebtedness not otherwise referred to in the foregoing clauses (i) through
(ix), that is incurred subsequent to the Closing Date and permitted under
Section 9.01, provided that (A) such encumbrances and restrictions contained in
any such document or instrument will not prohibit the granting of Liens pursuant
to the Security Documents to secure the Obligations and (B) such encumbrances
and restrictions contained in any such document or instrument taken as a whole
are not materially more restrictive on the Borrower or such Consolidated
Subsidiary than the encumbrances and restrictions on granting Liens contained in
this Agreement.

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party to
(i) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits (provided that the priority that any series of
preferred Capital Stock in receiving dividends or distributions or on
liquidation shall not constitute such an encumbrance or restriction), (ii) pay
any Indebtedness or other obligation owed to the Borrower or any Guarantor,
(iii) make loans or advances to the Borrower or any Guarantor, (iv) sell, lease
or transfer any of its properties or assets to the Borrower or any Guarantor or
(v) act as a Guarantor pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (i) through (v) above) for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(d) (provided, that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith), (D) any Excepted Lien or any document or instrument
governing any Excepted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Excepted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.5) that
limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary provisions
restricting

 

108



--------------------------------------------------------------------------------

assignment of any agreement entered into in the ordinary course of business,
(I) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(q) or 9.1(s), (J) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures entered into in the
ordinary course of business, (K) any agreement or other instrument of a Person
acquired by or merged, amalgamated or consolidated with or into the Borrower or
any Consolidated Subsidiary that is a Consolidated Subsidiary that was in
existence at the time of such acquisition (or at the time it merges with or into
the Borrower or any Consolidated Subsidiary or assumed in connection with the
acquisition of assets from such Person (but, in each case, not created in
contemplation thereof)), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person, so acquired or designated; provided that
in connection with a merger, amalgamation or consolidation under this clause
(K), if a Person other than the Borrower or such Consolidated Subsidiary is the
successor company with respect to such merger, amalgamation or consolidation,
any Subsidiary of such Person, or any agreement or instrument of such Person or
any Subsidiary of such Person, shall be deemed acquired or assumed, as the case
may be, by the Borrower or such Consolidated Subsidiary, as the case may be, at
the time of such merger, amalgamation or consolidation, (L) customary provisions
contained in leases, sub-leases, licenses, sublicenses, contracts and other
similar agreements entered into in the ordinary course of business, (M) any
encumbrance or restriction arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, (1) detract from the value of the property or assets of the
Borrower or any Consolidated Subsidiary in any manner material to the Borrower
or any Consolidated Subsidiary or (2) materially affect the Credit Parties’
ability, taken as a whole, to perform their obligations under the Loan
Documents, in each case, as determined by the Borrower in good faith; and
(N) any encumbrance or restriction contained in documents or instruments
governing other Indebtedness not otherwise referred to in the foregoing clauses
(A) through (M), that is incurred subsequent to the Closing Date and permitted
under Section 9.01, provided that (1) such encumbrances and restrictions
contained in any such document or instrument will not materially affect the
Borrower’s ability to make anticipated principal or interest payments under this
Agreement and (2) such encumbrances and restrictions contained in any such
document or instrument taken as a whole are not materially more restrictive on
the Borrower or such Consolidated Subsidiary than the encumbrances and
restrictions on such activity contained in this Agreement.

SECTION 9.11 Nature of Business. Allow any material change to be made in the
character of its business as an owner or operator of a natural gas gathering
systems company and as an owner of Unrestricted Entities (other than changes
resulting from the Borrower or any Consolidated Subsidiary engaging any business
or business activity incidental or related such business or any business or
business activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto).

SECTION 9.12 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any Capital Lease of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or

 

109



--------------------------------------------------------------------------------

any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease (such a transaction described herein, a “Sale and
Lease-Back Transaction”); provided, however, that any Sale and Lease-Back
Transaction shall be permitted so long the aggregate fair market value of the
assets sold subject to all Sale and Lease-Back Transactions under this
Section 9.12 shall not exceed the greater of $25,000,000 and 1% of Consolidated
Net Tangible Assets of the Borrower determined at the time of consummating such
Sale and Lease-Back Transaction as of the last day of the most recently ended
Test Period for which financial statements are available.

SECTION 9.13 Disposal of Subsidiary Interests. Permit any Consolidated
Subsidiary that is a Domestic Subsidiary (other than any Anadarko JV, the
Centrahoma JV and any TexStar JV) to be a non-Wholly-Owned Consolidated
Subsidiary except (a) as a result of or in connection with a dissolution,
merger, amalgamation, consolidation or disposition permitted by Sections 9.4 or
9.5 or (b) so long as such Consolidated Subsidiary that is a Domestic Subsidiary
continues to be a Guarantor.

SECTION 9.14 Sanctions and Anti-Corruption Laws. The Borrower will not, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, (a) to fund any activities or business of or with any Sanctioned Person,
or (b) in any other manner that would result in a violation of Sanctions or
Anti-Corruption Laws by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

SECTION 9.15 Hedging Agreements. Enter into or maintain (a) any Hedging
Agreement for speculative purposes or (b) any Hedging Agreement in respect of
commodities other than a Permitted Commodity Hedge Agreement.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

 

110



--------------------------------------------------------------------------------

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of five
(5) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement or in any other Loan Document that is
subject to materiality or Material Adverse Effect qualifications, shall be
incorrect or misleading in any respect when made, furnished or deemed made or
any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of any Credit Party or any Subsidiary thereof in this
Agreement, any other Loan Document, or in any document delivered in connection
herewith or therewith that is not subject to materiality or Material Adverse
Effect qualifications, shall be incorrect or misleading in any material respect
when made, furnished or deemed made.

(d) Default in Performance of Certain Covenants. Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Article VIII or Article IX.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Consolidated Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of the Borrower having
obtained knowledge thereof.

(f) Indebtedness Cross Default. Any Credit Party shall (i) default in the
payment of any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of the Threshold Amount beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of the Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired); provided, that, in
the case of clauses (i) and (ii) such default or failure remains unremedied or
has not been waived by the holders of such Indebtedness.

(g) Change in Control. Any Change in Control shall occur with respect to the
Borrower or the General Partner.

 

111



--------------------------------------------------------------------------------

(h) Voluntary Bankruptcy Proceeding. The Borrower or any other Credit Party that
is a Significant Subsidiary thereof shall (i) commence a voluntary case under
the federal bankruptcy laws (as now or hereafter in effect), (ii) file a
petition seeking to take advantage of any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such bankruptcy laws or other laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing.

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any other Credit Party that is a Significant
Subsidiary thereof in any court of competent jurisdiction seeking (i) relief
under the federal bankruptcy laws (as now or hereafter in effect) or under any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Credit Party or any
Subsidiary thereof or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under such federal bankruptcy laws) shall be
entered.

(j) Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason (except to
the extent permitted by the terms thereof) cease to be valid and binding on any
Credit Party or any Subsidiary thereof party thereto or any such Person shall so
state in writing, or any Security Document shall for any reason cease to create
a valid and perfected first priority Lien (subject to Excepted Liens) on, or
security interest in, any of the Collateral purported to be covered thereby, in
each case other than in accordance with the express terms hereof or thereof.

(k) Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, (ii) the failure to satisfy the minimum funding standard
under section 412 of the Code and section 302 of ERISA in excess of the
Threshold Amount occurs or has occurred, whether or not waived, with respect to
any Pension Plan, (iii) a Termination Event or (iv) any Credit Party or any
ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the Threshold Amount.

 

112



--------------------------------------------------------------------------------

(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party by any court and such judgment or
order shall continue without having been discharged, vacated or stayed within
the period of time prescribed by applicable rules of civil procedure in which to
perfect an appeal thereof.

SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a) Acceleration; Termination of Facilities.

(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Specified Obligations), to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 10.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations (other
than Specified Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and

(ii) exercise on behalf of the Secured Parties all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been

 

113



--------------------------------------------------------------------------------

fully drawn upon, if any, shall be applied to repay the other Obligations on a
pro rata basis. After all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Bank in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Bank and Swingline Lender in proportion to the
respective amounts described in this clause First payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);

 

114



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Specified Obligations
(including any termination payments and any accrued and unpaid interest thereon)
(ratably among the Lenders and the counterparties to the Specified Obligations
in proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause Fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause Fourth above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to clause Fourth above).

SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 4.3 and
12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

115



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 12.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably designates and appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article XI are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

The Administrative Agent shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacity as counterparty to
a Specified Hedging Agreement) and the Issuing Bank hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the Issuing Bank for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to this Article XI for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article XI and Article XII (including Section 12.3, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.
Notwithstanding anything to the contrary contained in this Agreement, none of
the Arranger, Co-Syndication Agents or Documentation Agent listed on the cover
page hereof shall have any powers, duties, or responsibilities under this
Agreement or any of the other Loan Documents except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, the Swingline
Lender, the Issuing Bank or a Lender hereunder.

 

116



--------------------------------------------------------------------------------

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 11.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

117



--------------------------------------------------------------------------------

forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article XI shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

SECTION 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the prior
written consent of Borrower (which consent will not be unreasonably withheld,
conditioned or delayed) so long as no Event of Default exists or in consultation
with the Borrower if an Event of Default exists, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the

 

118



--------------------------------------------------------------------------------

Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article XI and
Section 12.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 11.6 shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 11.8 Collateral and Guaranty Matters. The Lenders irrevocably authorize
and direct the Administrative Agent (without notice to, or vote or consent of,
any counterparty Person (in their capacity as a counterparty to a Specified
Hedging Agreement or as a Bank Products Provider),

 

119



--------------------------------------------------------------------------------

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties (whether or
not on the date of such release there may be outstanding Specified Obligations
or contingent indemnification obligations not then due), under any Loan Document
(i) upon repayment of the outstanding principal of and all accrued interest on
the Loans and Reimbursement Obligations, payment of all outstanding fees and
expenses hereunder, the termination of the Revolving Credit Commitment and the
expiration or termination of all Letters of Credit, (ii) that is disposed or to
be disposed of as part of or in connection with any disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 12.2, if
approved, authorized or ratified in writing by the Required Lenders;

(b) to subordinate or release any Lien on any Collateral (whether or not on the
date of such subordination or release there may be outstanding Specified
Obligations or contingent indemnification obligations not then due) granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Excepted Lien; and

(c) to release any Guarantor (whether or not on the date of such release there
may be outstanding Specified Obligations or contingent indemnification
obligations not then due) from its obligations under the Guaranty Agreement, the
Security Agreement and any other Loan Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.

SECTION 11.9 Release of Liens and Guarantees of Subsidiaries. If any of the
Collateral shall be sold, transferred or otherwise disposed of by the Borrower
or any other Credit Party in a transaction permitted by this Agreement
(including by way of merger, consolidation or in connection with the sale of a
Subsidiary permitted hereunder), then the Administrative Agent, at the request
and sole expense of the Borrower or such other Credit Party, shall execute and
deliver without recourse, representation or warranty all releases or other
documents necessary or desirable for the release of the Liens created by any of
the Security Documents on such Collateral. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5, the Liens
created by any of the Security Documents on such property shall be automatically
released (without need for further action by any person). At the request and
sole expense of the Borrower, a Subsidiary that is a Credit Party shall be
released from all its obligations under this Agreement and under all other Loan
Documents in the event that it shall cease to be a Subsidiary in a transaction
permitted by this Agreement (including by way of merger or consolidation), and
the Administrative Agent and the Collateral Agent, at the request and sole
expense of the Borrower, shall execute and deliver without recourse,
representation or warranty all releases or other documents necessary or
desirable to evidence or confirm the foregoing.

 

120



--------------------------------------------------------------------------------

SECTION 11.10 Specified Obligations. No Lender or Affiliate thereof to which
Specified Obligations are owing that obtains the benefits of Section 10.4 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Atlas Pipeline Partners, L.P.

100 W. 7th St. Suite 2300

Tulsa, OK 74119

  Attention of: Robert W. Karlovich III

  Telephone No.: (918) 574-3500

  Telecopy No.: (918) 925-3851

  E mail: tkarlovich@atlaspipelinepartners.com

  Webpage: www.atlaspipeline.com

With copies to:

Paul Hastings LLP

75 East 55th Street

New York, NY 10022

  Attention of: Michael K. Chernick

  Telephone No.: (212) 318-6065

  Telecopy No.: (212) 230-7639

  E mail: michaelchernick@paulhastings.com

 

121



--------------------------------------------------------------------------------

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston, TX 77002

  Attention of: James E. Vallee

  Telephone No.: (713) 860-7307

  Telecopy No.: (713) 353-2594

  E mail: jamesvallee@paulhastings.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

  Attention of: Syndication Agency Services

  Telephone No.: (704) 590-2703

  Telecopy No.: (704) 590-3481

With copies to:

Vinson & Elkins L.L.P.

2001 Ross Avenue, Suite 3700

Dallas, TX 75201

  Attention of: Erec R. Winandy, Esq.

  Telephone No.: (214) 220-7756

  Telecopy No.: (214) 999-7756

  E mail: ewinandy@velaw.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under

 

122



--------------------------------------------------------------------------------

such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Revolving Credit Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 10.2)
or the amount of Loans of any Lender, in any case, without the written consent
of such Revolving Credit Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

 

123



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (v) of the second
proviso to this Section 12.2) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 4.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(d) change Section 4.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(e) change any provision of this Section 12.2 or reduce the percentages
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(g) release (i) all of the Guarantors or (ii) Guarantors comprising
substantially all of the credit support for the Obligations, in any case, from
the Guaranty Agreement (other than as authorized in Sections 11.8 and 11.9),
without the written consent of each Lender; or

(h) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Sections 11.8 and 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Agreement relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) notwithstanding anything to the contrary contained herein,
the consent of the Lenders or the Required Lenders (other than Lenders and New
Lenders party to the applicable Incremental Facility Amendment) shall not be
required to make any changes necessary to be made in connection with any
Incremental Loan pursuant to Section 4.14; (v) the

 

124



--------------------------------------------------------------------------------

Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (vi) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans of a particular Class (but not the
Lenders holding Loans or of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class of Lenders that would be required to consent
thereto under this Section 12.2 if such Class of Lenders were the only Class of
Lenders hereunder at the time. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Revolving Credit
Commitment of such Lender may not be increased or extended, and (y) principal
amounts owed to such Lender may not be reduced and the final maturity of such
amounts shall not be extended, in each case without the consent of such Lender.

Notwithstanding anything to the contrary contained in this Section 12.2, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error (including, but not limited to, an incorrect cross-reference) or any error
or omission of a technical nature, in each case, in any provision of any Loan
Document, then the Administrative Agent and/or the Collateral Agent (acting in
their sole discretion) and the Borrower or any other relevant Credit Party shall
be permitted to amend such provision or cure any ambiguity, defect or
inconsistency and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.

Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Credit Party or Parties and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with Applicable Law.

SECTION 12.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and each Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Arranger and the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Credit
Facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for

 

125



--------------------------------------------------------------------------------

the Administrative Agent, any Lender or the Issuing Bank), any Lender or the
Issuing Bank, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 12.3, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that in no event shall Borrower and the
Credit Parties be required to pay the expenses and costs of more than one
counsel plus, as reasonably necessary, one local counsel in each applicable
jurisdiction and, in the case of an actual or perceived conflict of interest
among the Administrative Agent and any of the Lenders, one additional counsel
for each of the parties affected by such conflict.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Arranger,
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless, each Indemnitee from, and
shall pay or reimburse any such Indemnitee for, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by the U.S. Department of the Treasury’s
Office of Foreign Assets Control), investigation, litigation or other proceeding
(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that in the case of legal expenses and
costs, Borrower’s obligations shall be limited to the expenses and costs of one
counsel to such Indemnitees taken as a whole plus, as reasonably necessary, one
local counsel in each applicable jurisdiction and, in the case of an actual or
perceived conflict of interest, one

 

126



--------------------------------------------------------------------------------

additional counsel for each of the Indemnitees affected by such conflict);
provided further that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or its controlling persons,
(y) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Credit Party or such
Subsidiary has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) relate to any
disputes solely among such indemnified persons (other than claims against Wells
Fargo Securities, LLC solely in its capacity as Arranger and claims against
Wells Fargo Bank, National Association solely in its capacity as Administrative
Agent) and not arising from any act or omission of Borrower or any of its
affiliates as determined in a final and non-appealable judgment by a court of
competent jurisdiction. Notwithstanding the foregoing, this Section 12.3(b)
shall not apply to Taxes, which shall be governed by Section 4.11.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 12.3 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank, the Swingline Lender or any Related Party of any of
the foregoing, but without limiting the obligation of the Borrower to do so,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank, the Swingline Lender or such Related Party, as the
case may be, such Lender’s Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Bank or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), Issuing Bank or the Swingline Lender in
connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 12.3 shall be payable promptly
after demand therefor.

 

127



--------------------------------------------------------------------------------

(f) Settlements. The Borrower shall not be liable for any settlement of any
threatened or pending claim or action (or expenses related thereto) effected
without the Borrower’s consent (which consent shall not be unreasonably
conditioned, delayed or withheld, it being agreed that if the Borrower does not
disapprove such settlement in writing within thirty (30) days after the date on
which consent is solicited, the Borrower shall be deemed to have consented to
such settlement), but if settled with the Borrower’s consent or deemed consent,
or if there is a final judgment for the plaintiff against an Indemnitee in any
such claim or action, the Borrower agrees to indemnify and hold harmless each
indemnified person to the extent and in the manner set forth above. The Borrower
shall not, without the prior written consent of each Indemnitee affected thereby
(which consent shall not be unreasonably withheld, conditioned or delayed),
settle any threatened or pending claim or action that would give rise to the
right of any Indemnitee to claim indemnification hereunder unless such
settlement (i) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnitee and (ii) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of such Indemnitee; provided that it shall be reasonable for
any Indemnitee to withhold its consent to such settlement if the conditions set
forth in the foregoing clauses (i) and (ii) are not satisfied.

SECTION 12.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Bank or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document. The rights of each Lender, the Issuing Bank, the Swingline Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank, the Swingline Lender or their respective Affiliates may have. Each Lender,
the Issuing Bank and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York, without reference to the conflicts or
choice of law principles thereof.

 

128



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 12.5. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS Section 12.6.

 

129



--------------------------------------------------------------------------------

SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

SECTION 12.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 12.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders Financial
Statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 12.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in

 

130



--------------------------------------------------------------------------------

accordance with the provisions of paragraph (b) of this Section 12.10, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 12.10 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 12.10 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section 12.10 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section 12.10, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent ten (10) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

 

131



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 12.10 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolver Facility if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consents of the Issuing Bank and the Swingline Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolver Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to any
Person that is a Disqualified Institution at the time of such assignment, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; provided that the
Administrative Agent shall provide a list of Disqualified Institutions to any
Lender upon such Lender’s request therefor.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 12.10, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the

 

132



--------------------------------------------------------------------------------

extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 12.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 12.10.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Upon its receipt of an Assignment and Assumption in compliance with the
requirements of this Section together with any other documents or certificates
required to be delivered hereunder or reasonably requested by the Administrative
Agent, and including any fees payable with respect to such assignment, the
Administrative Agent shall accept such Assignment and Assumption and record it
in the Register. The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Bank, Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any

 

133



--------------------------------------------------------------------------------

Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.8, 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 12.10. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 4.11 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.11(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 12.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, credit insurance provider or regulatory or similar authority
purporting to have jurisdiction over it (including any

 

134



--------------------------------------------------------------------------------

self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Specified Hedging Agreement) or any action or
proceeding relating to this Agreement or any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, Participant or proposed
Participant or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 12.11 or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section 12.11,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
non-confidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 12.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

 

135



--------------------------------------------------------------------------------

SECTION 12.14 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile or other electronic transmission (e.g. .pdf) shall
be effective as delivery of a manually executed counterparty hereof. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair

 

136



--------------------------------------------------------------------------------

meaning thereof. Except as provided in Section 5.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VII, VIII, IX or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VII, VIII, IX or X,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VII, VIII, IX or
X.

(c) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than (a) contingent indemnification obligations not then due and (b) the
Specified Obligations) arising hereunder or under any other Loan Document shall
have been indefeasibly and irrevocably paid and satisfied in full and the
Revolving Credit Commitment has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

SECTION 12.19 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and Guarantors, which information includes the name and address of each Borrower
and Guarantor and other information that will allow such Lender to identify such
Borrower or Guarantor in accordance with the Act.

SECTION 12.20 True-Up Loans. Upon the effectiveness of this Agreement, (a) each
Lender who holds Loans in an aggregate amount less than its Revolving Credit
Commitment Percentage (after giving effect to this amendment and restatement) of
all Loans shall advance new Loans which shall be disbursed to the Administrative
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Revolving Credit Commitment Percentage of all
Loans, (b) each Lender’s participation in each Letter of Credit shall be
automatically adjusted to equal its Revolving Credit Commitment Percentage
(after giving effect to this amendment and restatement), and (c) such other
adjustments shall be made as the Administrative Agent shall specify so that each
Lender’s Revolving Credit Outstandings equals its Revolving Credit Commitment
Percentage (after giving effect to this amendment and restatement) of the total
Revolving Credit Outstandings of all of the Lenders. The loans and/or
adjustments described in this paragraph are referred to herein as the “True-Up
Loans”.

 

137



--------------------------------------------------------------------------------

SECTION 12.21 Exiting Lender. Deutsche Bank Trust Company Americas (the “Exiting
Lender”) hereby consents to the amendment and restatement of the Existing Credit
Agreement as required under Section 12.2 of the Existing Credit Agreement and
acknowledges and agrees to Section 12.20. Each of the parties hereto hereby
agrees and confirms that after giving effect to this Section 12.21, the Exiting
Lender’s Revolving Credit Commitment shall be $0, its Commitments to lend and
all obligations under the Existing Credit Agreement shall be terminated, and the
Exiting Lender shall cease to be a Lender for all purposes under the Loan
Documents (other than in respect of any terms and conditions of the Existing
Credit Agreement (including, without limitation, Section 12.3 or Section 12.14
thereof), which by their terms survive any cancellation of commitments,
repayment in full of any obligations or the termination of any Existing Loan
Document.

[Signature pages to follow]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

ATLAS PIPELINE PARTNERS, L.P.,

a Delaware limited partnership

By:    Atlas Pipeline Partners GP, LLC,    a Delaware limited liability company,
   its general partner By:   

/s/ Robert W. Karlovich, III

   Name:    Robert W. Karlovich, III    Title:    Chief Financial Officer

GUARANTORS:

 

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.

By:    Atlas Pipeline Partners GP, LLC, its general partner By:   

/s/ Robert W. Karlovich, III

   Name:    Robert W. Karlovich, III    Title:    Chief Financial Officer

 

ATLAS PIPELINE MID-CONTINENT HOLDINGS, LLC

ATLAS PIPELINE TENNESSEE, LLC

APL LAUREL MOUNTAIN, LLC

 

By:    Atlas Pipeline Operating Partnership, L.P., its sole member By:    Atlas
Pipeline Partners GP, LLC, its general partner By:   

/s/ Robert W. Karlovich, III

   Name:    Robert W. Karlovich, III    Title:    Chief Financial Officer

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ATLAS MIDKIFF, LLC ATLAS CHANEY DELL, LLC SLIDER WESTOK GATHERING, LLC NOARK
ENERGY SERVICES, L.L.C. ATLAS PIPELINE MID-CONTINENT LLC APL BARNETT, LLC APL
ARKOMA HOLDINGS, LLC APL GAS TREATING, LLC APL SOUTHTEX MIDSTREAM LLC By:  
Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

/s/ Robert W. Karlovich, III

  Name:   Robert W. Karlovich, III   Title:     Chief Financial Officer

 

VELMA INTRASTATE GAS TRANSMISSION COMPANY, LLC

VELMA GAS PROCESSING COMPANY, LLC

 

By:   Atlas Pipeline Mid-Continent LLC, its sole member By:   Atlas Pipeline
Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline Operating
Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its
general partner By:  

/s/ Robert W. Karlovich, III

  Name:  Robert W. Karlovich, III   Title:    Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

PECOS PIPELINE LLC TESUQUE PIPELINE, LLC By:   APL Barnett, LLC, its sole member
By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas
Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

/s/ Robert W. Karlovich, III

  Name:   Robert W. Karlovich, III   Title:     Chief Financial Officer APL
ARKOMA, INC. By:  

/s/ Robert W. Karlovich, III

  Name: Robert W. Karlovich, III   Title: Chief Financial Officer APL ARKOMA
MIDSTREAM, LLC By:   APL Arkoma Holdings, LLC, its sole member By:   Atlas
Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

/s/ Robert W. Karlovich, III

  Name:   Robert W. Karlovich, III   Title:     Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

APL SOUTHTEX PIPELINE COMPANY LLC By:   APL SouthTex Midstream LLC, its sole
member By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By:  
Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

/s/ Robert W. Karlovich, III

  Name: Robert W. Karlovich, III   Title: Chief Financial Officer

APL SOUTHTEX MIDSTREAM HOLDING COMPANY LP

APL SOUTHTEX GAS UTILITY COMPANY LP

ATLAS SOUTHTEX MIDSTREAM COMPANY LP

APL SOUTHTEX TRANSMISSION COMPANY LP

APL SOUTHTEX PROCESSING COMPANY LP

By:   APL SouthTex Pipeline Company LLC, its sole   general partner By:   APL
SouthTex Midstream LLC, its sole member By:  
Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

/s/ Robert W. Karlovich, III

  Name:   Robert W. Karlovich, III   Title:     Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent, Collateral Agent, Swingline Lender,
Issuing Bank and Lender By:  

/s/ Jason M. Hicks

  Name:   Jason M. Hicks   Title:     Managing Director

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

 

By:  

/s/ Kenneth Phelan

  Name:  Kenneth Phelan   Title:    Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

 

By:  

/s/ John Miller

  Name:   John Miller   Title:     Vice-President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

 

By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:     Vice President By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:     Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

 

By:  

/s/ Evans Swann, Jr.

  Name:  Evans Swann, Jr.   Title:    Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Darrell Holley

  Name:   Darrell Holley   Title:     Managing Director By:  

/s/ Casey Lowary

  Name:   Casey Lowary   Title:     Executive Director

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

 

By:  

/s/ Les Werme

  Name:  Les Werme   Title:    Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Dave Katz

  Name:   Dave Katz   Title:   Executive Director

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

 

By:  

/s/ Shannon Juhan

  Name:   Shannon Juhan   Title:   Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

 

By:  

/s/ Irina Dimova

  Name:   Irina Dimova   Title:   Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as a Lender

 

By:  

/s/ Traci Bankston

  Name:   Traci Bankston   Title:   Assistant Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tony Alexander

  Name: Tony Alexander   Title:   VP

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

 

By:  

/s/ Haven C. Harper

  Name:   Haven C. Harper   Title:     Relationship Manager

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Nathan Bautista

  Name:   Nathan Bautista   Title:   Authorised Signatory

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

AMEGY BANK, N.A., as a Lender By:  

/s/ H. Brock Hudson

  Name:   H. Brock Hudson   Title:   Senior Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ William W. Brown

  Name:   William W. Brown   Title:   Senior Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ONEWEST BANK N.A., as a Lender By:  

/s/ Sean Murphy

  Name:   Sean Murphy   Title:     Executive Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a
Lender By:  

/s/ Jonathan Luchansky

  Name:   Jonathan Luchansky   Title:     Assistant Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:  

/s/ David Valentine

  Name:   David Valentine   Title:     Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:  

/s/ Aidan Lanigan

  Name:   Aidan Lanigan   Title:     Senior Vice President By:  

/s/ Puiki Lok

  Name:   Puiki Lok   Title:     Vice President

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:     Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

The undersigned is executing this Agreement as of the date and year first
written above for the sole purpose of Section 12.21 thereof.

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Exiting Lender

By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:     Vice President By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:     Vice President

 